Exhibit 10.13

MONDELĒZ INTERNATIONAL, INC.

AMENDED AND RESTATED 2005 PERFORMANCE INCENTIVE PLAN

(Amended and Restated as of February 3, 2017)

GLOBAL DEFERRED STOCK UNIT AGREEMENT

MONDELĒZ INTERNATIONAL, INC., a Virginia corporation (the “Company”), hereby
grants to the employee (the “Employee”) named in the award statement provided to
the Employee (the “Award Statement”) as of the date set forth in the Award
Statement (the “Grant Date”) pursuant to the provisions of the Mondelēz
International, Inc. Amended and Restated 2005 Performance Incentive Plan, as
amended from time to time (the “Plan”), Deferred Stock Units (the “Grant”)
representing a right to receive a corresponding number of shares of Common Stock
of the Company set forth in the Award Statement, upon and subject to the
restrictions, terms and conditions set forth below (including the
country-specific terms set forth in the attached Appendix A), in the Award
Statement and in the Plan. Capitalized terms not otherwise defined in this
Global Deferred Stock Unit Agreement (this “Agreement”) shall have the same
meaning as defined under the Plan. All references to action of or approval by
the Committee shall be deemed to include action of or approval by any other
person(s) to whom the Committee has delegated authority to act.

The Grant is subject to the following terms and conditions (including the
country-specific terms set forth in Appendix A to this Agreement):

The Employee must either execute and deliver an acceptance of the terms set
forth in this Agreement or electronically accept the terms set forth in this
Agreement, in the manner and within a period specified by the Committee. The
Committee may, in its sole discretion, cancel the Deferred Stock Units if the
Employee fails to accept this Agreement and related documents within the
specified period or using the procedures for acceptance established by the
Committee.

1. Restrictions. Except as expressly provided in this Agreement, the
restrictions on the Deferred Stock Units shall lapse and the Deferred Stock
Units shall vest on the Vesting Date shown in the Award Statement (the “Vesting
Date”), provided that the Employee remains an active employee of the Mondelēz
Group during the entire period commencing on the Grant Date and ending on the
Vesting Date.

2. Termination of Employment Before Vesting Date. Unless determined otherwise by
the Committee or except as expressly provided in this Agreement, if the Employee
terminated employment with the Mondelēz Group prior to the Vesting Date, the
Employee shall forfeit all rights to the Deferred Stock Units and the shares of
Common Stock underlying the Deferred Stock Units. If the Employee terminates
employment with the Mondelēz Group prior to the Vesting Date due to:

(a) the Employee’s death or Disability (as defined below in Section 21), the
restrictions on the Deferred Stock Units shall lapse and the Deferred Stock
Units shall become fully vested on the date of death or Disability; or

(b) upon the Employee’s Retirement (as defined below in Section 21), or as
otherwise determined by the Committee, and provided the Deferred Stock Units are
not otherwise accounted for, or included in, the Employee’s severance or
retirement arrangement with the Mondelēz Group and the Employee timely executes
a general release and waiver of claims in a form and manner determined by the
Company in its sole discretion, then the Deferred Stock Units will vest on a
pro-rata basis. The proration amount will be a fraction, the numerator of which
is the number of months (excluding the month of the Grant Date and including
partial months thereafter, rounded up to the next whole month) the Employee was
actively employed by the Mondelēz Group during the vesting period and the
denominator of which is the total number of months in the vesting period.

 

1



--------------------------------------------------------------------------------

For purposes of this Agreement, the Employee’s employment shall be deemed to be
terminated when he or she is no longer actively employed by the Mondelēz Group
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Employee is employed or the terms of the Employee’s employment agreement, if
any). The Employee shall not be considered actively employed during any period
for which he or she is receiving, or is eligible to receive, salary
continuation, notice period or garden leave payments, or other comparable
benefits or through other such arrangements that may be entered into that give
rise to separation or notice pay. The Committee shall have the exclusive
discretion to determine when the Employee is no longer actively employed for
purposes of the Deferred Stock Units. Unless otherwise determined by the
Committee, leaves of absence shall not constitute a termination of employment
for purposes of this Agreement.

3. Voting and Dividend Rights. The Employee does not have the right to vote the
Deferred Stock Units or receive dividends or dividend equivalents prior to the
date, if any, such Deferred Stock Units vest and are paid to the Employee in the
form of Common Stock pursuant to the terms hereof. However, the Employee shall
receive cash payments (less applicable Tax-Related Items (as defined below)) in
lieu of dividends otherwise payable with respect to shares of Common Stock equal
in number to the Deferred Stock Units that have not been forfeited, as such
dividends are paid.

4. Transfer Restrictions. This Grant and the Deferred Stock Units are
non-transferable and may not be assigned, hypothecated or otherwise pledged and
shall not be subject to execution, attachment or similar process. Upon any
attempt to effect any such disposition, or upon the levy of any such process,
the Grant shall immediately become null and void and the Deferred Stock Units
shall be forfeited. These restrictions shall not apply, however, to any payments
received pursuant to Section 8 below.

5. Withholding Taxes. The Employee acknowledges that regardless of any action
taken by the Company or, if different, the Employee’s employer (the “Employer”),
the ultimate liability for all income tax, social security, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Employee’s participation in the Plan and legally applicable to the Employee or
deemed by the Company or the Employer, in their discretion, to be an appropriate
charge to the Employee even if legally applicable to the Company or the Employer
(“Tax-Related Items”) is and remains his or her responsibility and may exceed
the amount actually withheld by the Company or the Employer. The Employee
further acknowledges that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Deferred Stock Units, including the grant,
vesting or payment of this Grant, the receipt of any dividends or cash payments
in lieu of dividends, or the subsequent sale of shares of Common Stock; and
(b) do not commit to and are under no obligation to structure the terms of the
grant of the Deferred Stock Units or any aspect of the Employee’s participation
in the Plan to reduce or eliminate his or her liability for Tax-Related Items or
achieve any particular tax result. Further, if the Employee becomes subject to
any Tax-Related Items in more than one jurisdiction, the Employee acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for (including report) Tax-Related Items in more
than one jurisdiction.

The Employee acknowledges and agrees that the Company may refuse to issue or
deliver shares of Common Stock upon vesting of the Deferred Stock Units if
Employee fails to comply with his or her Tax-Related Items obligations or the
Company has not received payment in a form acceptable to the Company for all
applicable Tax-Related Items, as well as amounts due to the Company as
“theoretical taxes”, if applicable, pursuant to the then-current international
assignment and tax and/or social insurance equalization policies and procedures
of the Mondelēz Group, or arrangements satisfactory to the Company for the
payment thereof have been made.

 

2



--------------------------------------------------------------------------------

In this regard, the Employee authorizes the Company and/or the Employer, in
their sole discretion and without any notice or further authorization by the
Employee, to satisfy any applicable withholding obligations with regard to all
Tax-Related Items legally due by the Employee (or otherwise due by the Employee
as set forth in this Section 5) and any theoretical taxes from the Employee’s
wages or other cash compensation paid by the Company and/or the Employer or from
proceeds of the sale of the shares of Common Stock issued upon vesting of the
Deferred Stock Units. Alternatively, or in addition, the Company may (i) deduct
the number of Deferred Stock Units having an aggregate value equal to the amount
of Tax-Related Items and any theoretical taxes due from the total number of
Deferred Stock Units awarded, vested, paid or otherwise becoming subject to
current taxation; (ii) instruct the broker it has selected for this purpose (on
the Employee’s behalf and at the Employee’s direction pursuant to this
authorization without further consent) to sell any shares of Common Stock that
the Employee acquires upon vesting of the Deferred Stock Units to meet the
Tax-Related Items withholding obligation and any theoretical taxes, except to
the extent that such a sale would violate any U.S. federal securities law or
other applicable law; and/or (iii) satisfy the Tax-Related Items and any
theoretical taxes arising from the granting or vesting of this Grant, as the
case may be, through any other method established by the Company.
Notwithstanding the foregoing, if the Employee is subject to the short-swing
profit rules of Section 16(b) of the Exchange Act , the Company will withhold in
Deferred Stock Units upon the relevant withholding event or the Committee may
determine that a particular method be used to satisfy any required withholding.
Finally, the Employee agrees to pay to the Company or the Employer any amount of
Tax-Related Items and any theoretical taxes that the Company or the Employer may
be required to withhold or account for as a result of the Employee’s
participation in the Plan that cannot be satisfied by the means previously
described.

Depending upon the withholding method, the Company may withhold or account for
Tax-Related Items and any theoretical taxes by considering applicable minimum
statutory withholding amounts (in accordance with Section 14(d) of the Plan) or
other applicable withholding rates, including maximum applicable rates, in which
case the Employee may receive a refund of any over-withheld amount in cash and
will have no entitlement to the equivalent shares of Common Stock. If the
obligation for Tax-Related Items is satisfied by withholding in Deferred Stock
Units, for tax purposes, the Employee is deemed to have been issued the full
number of shares of Common Stock underlying the Grant, notwithstanding that a
number of Deferred Stock Units are held back solely for the purpose of paying
the Tax-Related Items and/or any theoretical taxes due as a result of any aspect
of the Employee’s participation in the Plan.

6. Death of Employee. If any of the Deferred Stock Units shall vest upon the
death of the Employee, any Common Stock received in payment of the vested
Deferred Stock Units shall be registered in the name of and delivered to the
estate of the Employee.

7. Payment of Deferred Stock Units. Each Deferred Stock Unit granted pursuant to
this Grant represents an unfunded and unsecured promise of the Company to issue
to the Employee, on or as soon as practicable, but not later than 30 days, after
the date the Deferred Stock Units vest pursuant to Section 1 or 2 and otherwise
subject to the terms of this Agreement (including the country-specific terms set
forth in Appendix A to this Agreement), the value of one share of the Common
Stock. Except as otherwise expressly provided and subject to the terms of this
Agreement (including Appendix A hereto), such issuance shall be made to the
Employee (or, in the event of his or her death to the Employee’s estate or
beneficiary as provided above) in the form of Common Stock as soon as
practicable following the vesting of the Deferred Stock Units pursuant to
Section 1 or 2.

 

3



--------------------------------------------------------------------------------

8. Special Payment Provisions. Notwithstanding anything in this Agreement to the
contrary, if the Employee (i) is subject to U.S. federal income tax on any part
of the payment of the Deferred Stock Units, (ii) is a “specified employee”
within the meaning of Section 409A(a)(2)(B) of the Internal Revenue Code (the
“Code”), and (iii) will become eligible for Retirement (A) for Deferred Stock
Units with a Vesting Date between January 1 and March 15, before the calendar
year preceding the Vesting Date and (B) for Deferred Stock Units with a Vesting
Date after March 15, before the calendar year in which such Vesting Date occurs,
then any payment of Deferred Stock Units under Section 7 that is on account of
his or her separation from service within the meaning of
Section 409A(a)(2)(A)(i) of the Code shall be delayed until six months following
such separation from service. In addition, if such an Employee is not vested in
his or her Deferred Stock Units, and the Employee (i) becomes eligible for
Retirement while employed by a subsidiary or affiliate of the Company that would
not be a “service recipient” with respect to the Grant within the meaning of the
regulations under Section 409A of the Code or (ii) becomes eligible for
Retirement and subsequently transfers to a subsidiary or affiliate of the
Company that would not be a “service recipient” with respect to the Grant within
the meaning of the regulations under Section 409A of the Code, then the
Employee’s Deferred Stock Units shall be paid to the Employee at such time in
accordance with Section 7 (based on the value of shares of Common Stock at the
time of payment), subject to a six-month delay from the date treated as a
separation from service within the meaning of Section 409A(a)(2)(A)(i) of the
Code.

9. Restrictions and Covenants.

(a) In addition to such other conditions as may be established by the Company or
the Committee, in consideration for making a Grant under the terms of the Plan,
the Employee agrees and covenants as follows for a period of twelve (12) months
following the date of the Employee’s termination of employment from the Mondelēz
Group:

 

  1. to protect the Mondelēz Group’s legitimate business interests in its
confidential information, trade secrets and goodwill, and to enable the Mondelēz
Group’s ability to reserve these for the exclusive knowledge and use of the
Mondelēz Group, which is of great competitive importance and commercial value to
the Mondelēz Group, the Employee, without the express written permission of the
Executive Vice President of Human Resources of the Company, will not engage in
any conduct in which the Employee contributes his/her knowledge and skills,
directly or indirectly, in whole or in part, as an executive, employer,
employee, owner, operator, manager, advisor, consultant, agent, partner,
director, stockholder, officer, volunteer, intern or any other similar capacity
to a competitor or to an entity engaged in the same or similar business as the
Mondelēz Group, including those engaged in the business of production, sale or
marketing of snack foods (including, but not limited to gum, chocolate,
confectionary products, biscuits or any other product or service the Employee
has reason to know has been under development by the Mondelēz Group during the
Employee’s employment with the Mondelēz Group). The Employee will not engage in
any activity that may require or inevitably require the Employee’s use or
disclosure of the Mondelēz Group’s confidential information, proprietary
information and/or trade secrets;

 

  2. to protect the Mondelēz Group’s investment in its employees and to ensure
the long-term success of the business, the Employee, without the express written
permission of the Executive Vice President of Human Resources of the Company,
will not directly or indirectly solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the Mondelēz
Group; and

 

4



--------------------------------------------------------------------------------

  3. to protect the Mondelēz Group’s investment in its development of goodwill
and customers and to ensure the long-term success of the business, the Employee
will not directly or indirectly solicit (including, but not limited to, e-mail,
regular mail, express mail, telephone, fax, instant message, SMS text messaging
and social media) or attempt to directly or indirectly solicit, contact or meet
with the current or prospective customers of the Mondelēz Group for the purpose
of offering or accepting goods or services similar to or competitive with those
offered by the Mondelēz Group.

The provisions contained herein in Section 9 are not in lieu of, but are in
addition to the continuing obligation of the Employee (which the Employee
acknowledges by accepting any Grant under the Plan) to not use or disclose the
Mondelēz Group’s trade secrets or Confidential Information known to the Employee
until any particular trade secret or Confidential Information becomes generally
known (through no fault of the Employee), whereupon the restriction on use and
disclosure shall cease as to that item. For purposes of this agreement,
“Confidential Information” includes, but is not limited to, certain sales,
marketing, strategy, financial, product, personnel, manufacturing, technical and
other proprietary information and material which are the property of the
Mondelēz Group. The Employee understands that this list is not exhaustive, and
that Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

(b) A main purpose of the Plan is to strengthen the alignment of long-term
interests between employees and the Mondelēz Group by providing an ownership
interest in the Company, and to prevent former employees whose interests become
adverse to the Company from maintaining that ownership interest. By acceptance
of any Grant (including the Deferred Stock Units) under the Plan, the Employee
acknowledges and agrees that if the Employee breaches any of the covenants set
forth in Section 9(a):

 

  1. all unvested Grants (including any unvested Deferred Stock Units) shall be
immediately forfeited;

 

  2. the Company may cancel, rescind, suspend, withhold or otherwise limit or
restrict any unexpired, unpaid or deferred Grants (including the Deferred Stock
Units) at any time if the Employee is not in compliance with all terms and
conditions set forth in the Plan and this Agreement including, but not limited
to, Section 9(a);

 

  3. the Employee shall repay to the Mondelēz Group the net proceeds of any Plan
benefit that occurs at any time after the earlier of the following two dates:
(i) the date twelve months immediately preceding any such violation; or (ii) the
date six (6) months prior to the Employee’s termination of employment with the
Mondelēz Group. The Employee shall repay to the Mondelēz Group the net proceeds
in such a manner and on such terms and conditions as may be required by the
Mondelēz Group, and the Mondelēz Group shall be entitled to set-off against the
amount of any such net proceeds any amount owed to the Employee by the Mondelēz
Group, to the extent that such set-off is not inconsistent with Section 409A of
the Code or other applicable law. For purposes of this paragraph, net proceeds
shall mean the fair market value of the shares of Common Stock less any
Tax-Related Items; and

 

  4. the Mondelēz Group shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security as the Employee acknowledges that such breach
would cause the Mondelēz Group to suffer irreparable harm. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.

 

5



--------------------------------------------------------------------------------

(c) If any provision contained in this Section 9 shall for any reason, whether
by application of existing law or law which may develop after the Employee’s
acceptance of a Grant under the Plan be determined by a court of competent
jurisdiction to be overly broad as to scope of activity, duration or territory,
the Employee agrees to join the Mondelēz Group in requesting such court to
construe such provision by limiting or reducing it so as to be enforceable to
the extent compatible with then applicable law.

(d) Notwithstanding the foregoing, no section of this Agreement is intended to
or shall limit, prevent, impede or interfere with the Employee’s non-waivable
right, without prior notice to the Company, to provide information to the
government, participate in investigations, testify in proceedings regarding the
Mondelēz Group’s past or future conduct, engage in any activities protected
under whistleblower statutes, or to receive and fully retain a monetary award
from a government-administered whistleblower award program for providing
information directly to a government agency. The Employee does not need prior
authorization from the Mondelēz Group to make any such reports or disclosures
and is not required to notify the Mondelēz Group that the Employee has made such
reports or disclosures.

10. Clawback Policy/ Forfeiture. The Employee understands and agrees that in the
Committee’s sole discretion, the Company may cancel all or part of the Deferred
Stock Units or require repayment by the Employee to the Company of all or part
of any cash payment or shares of Common Stock underlying any vested Deferred
Stock Units pursuant to any recovery, recoupment, clawback and/or other
forfeiture policy maintained by the Company, including a violation of Section 9
above, from time to time. In addition, any payments or benefits the Employee may
receive hereunder shall be subject to repayment or forfeiture as may be required
to comply with the requirements under the U.S. Securities Act of 1933, as
amended (the “Securities Act”), the Exchange Act, rules promulgated by the
Commission or any other applicable law, including the requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or any securities
exchange on which the Common Stock is listed or traded, as may be in effect from
time to time.

11. Original Issue or Transfer Taxes. The Company shall pay all original issue
or transfer taxes and all fees and expenses incident to the delivery of the
shares of Common Stock underlying the vested Deferred Stock Units, except as
otherwise provided in Section 5.

12. Grant Confers No Rights to Continued Employment. Nothing contained in the
Plan or this Agreement (including the country-specific terms set forth in
Appendix A to this Agreement) shall give any employee the right to be retained
in the employment of any member of the Mondelēz Group, affect the right of any
Employer to terminate any employee, or be interpreted as forming or amending an
employment or service contract with any member of the Mondelēz Group. The
adoption and maintenance of the Plan shall not constitute an inducement to, or
condition of, the employment of the Employee.

13. Nature of the Grant. In accepting the Deferred Stock Units, the Employee
acknowledges, understands, and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

 

6



--------------------------------------------------------------------------------

(b) the Grant is exceptional, voluntary and occasional and does not create any
contractual or other right to receive future Grants, or benefits in lieu of
Deferred Stock Units, even if Deferred Stock Units have been granted in the
past;

(c) all decisions with respect to future Grants, if any, will be at the sole
discretion of the Committee;

(d) the Employee’s participation in the Plan is voluntary;

(e) the Deferred Stock Units and the shares of Common Stock, and the income and
value of same, subject to the Deferred Stock Units are not intended to replace
any pension rights or compensation;

(f) the Grant and the shares of Common Stock subject to the Deferred Stock
Units, and the income and value of same, are not part of normal or expected
compensation or salary for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, holiday pay,
bonuses, long-service awards, pension, retirement or welfare benefits or similar
mandatory payments;

(g) the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted;

(h) unless otherwise agreed with the Company, the Deferred Stock Units and the
shares of Common Stock underlying the Deferred Stock Units, and the income and
value of same, are not granted as consideration for, or in connection with, the
service the Employee may provide as a director of any entity of the Mondelēz
Group;

(i) the Employee understands and agrees that the Employee should consult with
the Employee’s own personal tax, legal and financial advisors regarding the
Employee’s participation in the Plan before taking any action related to the
Plan and that the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding the Employee’s
participation in the Plan or Employee’s acquisition or sale of the underlying
shares of Common Stock;

(j) unless otherwise provided in the Plan or by the Company in its discretion,
the Grant of Deferred Stock Units and the benefits evidenced by this Agreement
do not create any entitlement to have the Deferred Stock Units or any such
benefits transferred to, or assumed by, another company, nor to be exchanged,
cashed out or substituted for, in connection with any corporate transaction
affecting the Company’s Common Stock; and

(k) if the Employee is providing services outside the United States:

 

  i. the Deferred Stock Units and the shares of Common Stock subject to the
Deferred Stock Units, and the income and value of same, are not part of normal
or expected compensation or salary for any purpose;

 

  ii. neither the Company, the Employer nor any member of the Mondelēz Group
shall be liable for any foreign exchange rate fluctuation between the Employee’s
local currency and the United States Dollar that may affect the value of the
Deferred Stock Units or any shares of Common Stock delivered to the Employee
upon vesting of the Deferred Stock Units or of any proceeds resulting from the
Employee’s sale of such shares; and

 

7



--------------------------------------------------------------------------------

  iii. no claim or entitlement to compensation or damages shall arise from
forfeiture of the Deferred Stock Units resulting from the termination of the
Employee’s employment or other service relationship by the Company or the
Employer (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where the Employee is employed
or the terms of his or her employment agreement, if any), and in consideration
of the Grant, the Employee agrees not to institute any claim against the
Mondelēz Group.

14. Data Privacy. The Employee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement and any other grant materials
(“Data”) by and among the Mondelēz Group for the exclusive purpose of
implementing, administering and managing Employee’s participation in the Plan.

The Employee understands that the Mondelēz Group may hold certain personal
information about him or her, including, but not limited to, the Employee’s
name, home address, email address and telephone number, date of birth, social
security, passport or insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, and details of the Deferred Stock Units or any other entitlement to
shares of Common Stock, canceled, exercised, vested, unvested or outstanding in
the Employee’s favor, for the exclusive purpose of implementing, administering
and managing the Plan.

The Employee understands that Data will be transferred to UBS Financial
Services, Inc. (“UBS”), or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Employee
understands that Data may also be transferred to the Company’s independent
registered public accounting firm, PricewaterhouseCoopers LLP, KPMG LLP or such
other public accounting firm that may be engaged by the Company in the future.
The Employee understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than Employee’s
country. If the Employee resides outside the United States, the Employee
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting the Employee’s local human
resources representative. The Employee authorizes the Company, UBS,
PricewaterhouseCoopers LLP and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Employee’s participation in the Plan. The Employee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Employee’s participation in the Plan. If the Employee resides outside
the United States, the Employee understands that he or she may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Employee’s local human resources representative. Further, the Employee
understands that the Employee is providing the consents herein on a purely
voluntary basis. If the Employee does not consent, or if the Employee later
seeks to revoke his or her consent, the Employee’s employment status or service
with the Employer will not be affected; the only consequence of refusing or
withdrawing the Employee’s consent is that the Company would not be able to
grant the Employee Deferred Stock Units or other equity awards or administer or
maintain such grants. The Employee also understands that the Company has no
obligation to substitute other forms of grants or compensation in lieu of the
Deferred Stock Units as a consequence of the Employee’s refusal or withdrawal of
his or her consent. Therefore, the Employee understands that refusing or
withdrawing his or her consent may affect the Employee’s ability to participate
in the Plan. For more information on the consequences of the Employee’s refusal
to consent or withdrawal of consent, the Employee understands that he or she may
contact the Employee’s local human resources representative.

 

8



--------------------------------------------------------------------------------

15. Notices. Any notice required or permitted hereunder shall be (i) given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party or (ii) delivered electronically through the Company’s electronic
mail system (including any notices delivered by a third-party) and shall be
deemed effectively given upon such delivery. Any documents required to be given
or delivered to the Employee related to current or future participation in the
Plan may also be delivered through electronic means as described in Section 16
below.

16. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Employee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
any on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

17. Language. If the Employee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different from the English version, the
English version will control.

18. Interpretation. The terms and provisions of the Plan (a copy of which will
be made available online or furnished to the Employee upon written request to
the Office of the Corporate Secretary, Mondelēz International, Inc., Three
Parkway North, Deerfield, Illinois 60015, U.S.A.) are incorporated herein by
reference. To the extent any provision in the Award Statement or this Agreement
is inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern. The Committee shall have the right to resolve all questions that
may arise in connection with the Grant, including whether the Employee is no
longer actively employed. Any interpretation, determination or other action made
or taken by the Committee regarding the Plan or this Agreement shall be final,
binding and conclusive.

19. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall be binding
upon and inure to the benefit of any successors or assigns of the Company and
any person or persons who shall acquire any rights hereunder in accordance with
this Agreement, the Award Statement or the Plan.

20. Entire Agreement; Governing Law. The Award Statement, the Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Employee with respect to the subject matter
hereof, and may not be modified adversely to the Employee’s interest except as
provided in the Award Statement, the Plan or this Agreement or by means of a
writing signed by the Company and the Employee. Nothing in the Award Statement,
the Plan and this Agreement (except as expressly provided therein) is intended
to confer any rights or remedies on any persons other than the parties. The
Award Statement, the Plan and this Agreement are to be construed in accordance
with and governed by the substantive laws of the Commonwealth of Virginia,
U.S.A., without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the substantive laws of
the Commonwealth of Virginia to the rights and duties of the parties. Unless
otherwise provided in the Award Statement, the Plan or this Agreement, the
Employee is deemed to submit to the exclusive jurisdiction of the Commonwealth
of Virginia, U.S.A., and agrees that such litigation shall be conducted in the
courts of Henrico County, Virginia, or the federal courts for the United States
for the Eastern District of Virginia. This Agreement shall be interpreted and
construed in a manner that avoids the imposition of taxes and other penalties
under Section 409A of the Code, if applicable, including complying with
Section 6(a)(vii) of the Plan in the event of a Change in Control.
Notwithstanding the foregoing, under no circumstances shall any member of the
Mondelēz Group be responsible for any taxes, penalties, interest or other losses
or expenses incurred by the Employee due to any failure to comply with
Section 409A of the Code.

 

9



--------------------------------------------------------------------------------

21. Miscellaneous. In the event of any merger, share exchange, reorganization,
consolidation, recapitalization, reclassification, distribution, stock dividend,
stock split, reverse stock split, split-up, spin-off, issuance of rights or
warrants or other similar transaction or event affecting the Common Stock after
the date of this Grant, the Board of Directors of the Company or the Committee
shall make adjustments to the number and kind of shares of Common Stock subject
to this Grant, including, but not limited to, the substitution of equity
interests in other entities involved in such transactions, to provide for cash
payments in lieu of Deferred Stock Units, and to determine whether continued
employment with any entity resulting from such a transaction will or will not be
treated as continued employment with any member of the Mondelēz Group, in each
case subject to any Board of Directors or Committee action specifically
addressing any such adjustments, cash payments, or continued employment
treatment.

For the purposes of this Agreement, (a) the term “Disability” means permanent
and total disability as determined under the procedures established by the
Company for purposes of the Plan, and (b) the term “Retirement” means, unless
otherwise determined by the Committee in its sole discretion, the termination of
employment on or after the date the Employee is age 55 or older with at least
ten (10) or more years of active continuous employment with the Mondelēz Group.

Notwithstanding the above, if the Company receives an opinion of counsel that
there has been a legal judgment and/or legal development in the Employee’s
jurisdiction that likely would result in the favorable Retirement treatment (as
set forth in paragraph 2) that applies to the Deferred Stock Units being deemed
unlawful and/or discriminatory, then the Company will not apply the favorable
Retirement treatment at the time of termination and the Deferred Stock Units
will be treated as they would under the rules that apply if the Employee’s
employment is terminated for reasons other than Retirement, death or Disability.

22. Compliance With Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any Common Stock issuable
upon settlement of the Deferred Stock Units prior to the completion of any
registration or qualification of the shares of Common Stock under any local,
state, federal or foreign securities or exchange control law or under rulings or
regulations of the Commission or of any other governmental regulatory body, or
prior to obtaining any approval or other clearance from any local, state,
federal or foreign governmental agency, which registration, qualification or
approval the Company shall, in its absolute discretion, deem necessary or
advisable. The Employee understands that the Company is under no obligation to
register or qualify the shares of Common Stock with the Commission or any state,
provincial or foreign securities commission or to seek approval or clearance
from any governmental authority for the issuance or sale of the shares of Common
Stock. Further, the Employee agrees that the Company shall have unilateral
authority to amend the Plan and this Agreement without the Employee’s consent to
the extent necessary to comply with securities or other laws applicable to the
issuance of shares of Common Stock.

 

10



--------------------------------------------------------------------------------

23. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

24. Headings. Headings of paragraphs and sections used in this Agreement are for
convenience only and are not part of this Agreement, and must not be used in
construing it.

25. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Employee’s participation in the Plan, on the Deferred
Stock Units and on any shares of Common Stock acquired under the Plan, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons and to require the Employee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

26. Insider Trading/Market Abuse Laws. The Employee acknowledges that the
Employee is subject to insider trading and/or market abuse laws in applicable
jurisdictions, which affect the Employee’s ability to acquire, sell or attempt
to sell shares of Common Stock under the Plan during such times as the Employee
is considered to have “material nonpublic information” or “inside information”
(as defined by the laws in the applicable jurisdiction or the Employee’s
country). The Employee also acknowledges that the Employee is subject to the
Company’s insider trading policy, and the requirements of applicable laws may or
may not be consistent with the terms of the Company’s insider trading policy.
The Employee acknowledges that it is his or her responsibility to be informed of
and compliant with any such laws, and should speak to his or her personal
advisor on this matter.

27. Foreign Asset/Account Reporting Requirements. The Employee acknowledges that
there may be certain foreign asset and/or account reporting requirements which
may affect the Employee’s ability to acquire or hold shares of Common Stock
acquired under the Plan or cash received from participating in the Plan
(including from any dividends paid on shares of Common Stock acquired under the
Plan) in a brokerage or bank account outside the Employee’s country. The
Employee may be required to report such accounts, assets or transactions to the
tax or other authorities in his or her country. The Employee also may be
required to repatriate sale proceeds or other funds received as a result of the
Employee’s participation in the Plan to his or her country through a designated
bank or broker within a certain time after receipt. The Employee acknowledges
that it is the Employee’s responsibility to be compliant with such regulations,
and the Employee should consult his or her personal legal advisor for any
details.

28. Appendix. Notwithstanding any provisions in this Agreement, the Deferred
Stock Units shall be subject to any special terms set forth in the Appendix to
this Agreement for Employee’s country. Moreover, if Employee relocates to one of
the countries included in the Appendix, the special terms for such country will
apply to Employee, to the extent the Company determines that the application of
such terms is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.

29. Waiver. The Employee acknowledges that a waiver by the Company of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement or of any subsequent breach by the
Employee or any other participant of the Plan.

 

11



--------------------------------------------------------------------------------

30. Conformity to Securities Laws. The Employee acknowledges that the Award
Statement, the Plan and this Agreement are intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act, and
any and all regulations and rules promulgated thereunder by the Commission,
including, without limitation, Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Award Statement, the Plan
and this Agreement shall be administered, and the Grant is made, only in such a
manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Award Statement, the Plan and this Agreement
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.

 

12



--------------------------------------------------------------------------------

***

The Employee acknowledges that the Employee has reviewed the Plan, the Award
Statement and this Agreement (including any appendices hereto) in their entirety
and fully understands their respective provisions. The Employee agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan, the Award Statement or this
Agreement.

IN WITNESS WHEREOF, this Agreement has been executed as of the Grant Date.

 

MONDELĒZ INTERNATIONAL, INC. /s/ Carol J. Ward

Carol J. Ward

Vice President and Corporate Secretary

 

13



--------------------------------------------------------------------------------

APPENDIX A

MONDELĒZ INTERNATIONAL, INC.

AMENDED AND RESTATED 2005 PERFORMANCE INCENTIVE PLAN

(Amended and Restated as of February 3, 2017)

ADDITIONAL TERMS AND CONDITIONS OF THE

GLOBAL DEFERRED STOCK UNIT AGREEMENT

This Appendix A includes additional terms and conditions that govern the
Deferred Stock Units granted to the Employee under the Plan if he or she resides
and/or works in one of the countries listed herein. If the Employee is a citizen
or resident (or is considered as such for local law purposes) of a country other
than the country in which the Employee is currently residing and/or working, or
if the Employee transfers to another country after receiving the Deferred Stock
Units, the Company shall, in its discretion, determine to what extent the
special terms and conditions contained herein shall be applicable to the
Employee. Certain capitalized terms used but not defined in this Appendix A have
the meanings set forth in the Plan and/or the Global Deferred Stock Unit
Agreement (the “Agreement”).

This Appendix A also includes information regarding securities, exchange control
and certain other issues of which the Employee should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of January 2017.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Employee not rely on the information in this
Appendix A as the only source of information relating to the consequences of his
or her participation in the Plan because the information may be out of date at
the time the Employee vests in the Deferred Stock Units or sells shares of
Common Stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Employee’s particular situation, and the Company is not in a
position to assure the Employee of a particular result. Accordingly, the
Employee is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to the Employee’s situation.

Finally, if the Employee is a citizen or resident of a country other than the
one in which he or she is currently working, transfers employment after the
Deferred Stock Units are granted, or is considered a resident of another country
for local law purposes, the information contained herein may not be applicable
to the Employee in the same manner.

ALGERIA

TERMS AND CONDITIONS

Deferred Stock Units Payable Only in Cash. Notwithstanding any discretion in the
Plan or anything to the contrary in the Agreement (including paragraph 7 of the
Agreement), the grant of Deferred Stock Units does not provide any right for the
Employee to receive shares of Common Stock upon the Vesting Date. Deferred Stock
Units granted to Employees in Algeria shall be paid in cash in an amount equal
to the value of the shares of Common Stock on the Vesting Date.

 

14



--------------------------------------------------------------------------------

ARGENTINA

TERMS AND CONDITIONS

Restrictions and Covenants. Notwithstanding anything to the contrary in the
Agreement, paragraph 9 of the Agreement will not apply to Argentinian Employees.

NOTIFICATIONS

Type of Offering. Neither the grant of Deferred Stock Units, nor the issuance of
shares of Common Stock subject to the grant, constitutes a public offering. The
offering of the Plan is a private placement and is not subject to the
supervision of any Argentine governmental authority.

Exchange Control Information. Following the sale of shares of Common Stock
acquired under the Plan and/or the receipt of any dividends paid on such shares
of Common Stock, the Employee may be subject to certain restriction in brining
such funds back to Argentina. The Argentine bank handling the transaction may
request certain documentation in connection with the request to transfer
proceeds into Argentina (e.g., evidence of the sale, proof of the source of
funds used to purchase such shares of Common Stock, etc.).

The Employee must comply with any and all Argentine currency exchange
restrictions, approvals and reporting requirements in connection with the
vesting of Deferred Stock Units.

Foreign Asset/Account Reporting Information. The Employee must report holdings
of any equity interest in a foreign company (e.g., shares of Common Stock
acquired under the Plan) on his or her annual tax return each year.

AUSTRALIA

TERMS AND CONDITIONS

Australian Offer Document. The Employee’s right to participate in the Plan and
receive the grant of Deferred Stock Units under the Plan is subject to the terms
and conditions as stated in the offer document, the Plan and the Agreement. By
accepting the grant of the Deferred Stock Units, the Employee acknowledges and
confirms that the Employee has received these documents.

No payment constituting breach of law in Australia. Notwithstanding anything
else in the Plan or the Agreement, the Employee will not be entitled to, and
shall not claim any benefit (including without limitation a legal right) under
the Plan if the provision of such benefit would give rise to a breach of Part
2D.2 of the Corporations Act 2001 (Cth), any other provision of that Act, or any
other applicable statute, rule or regulation which limits or restricts the
giving of such benefits. Further, the Employer is under no obligation to seek or
obtain the approval of its shareholders in general meeting for the purpose of
overcoming any such limitation or restriction.

NOTIFICATIONS

Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. If an
Australian bank is assisting with the transaction, the bank will file the report
on the Employee’s behalf.

 

15



--------------------------------------------------------------------------------

Tax Information. The Plan is a plan to which subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).

AUSTRIA

NOTIFICATIONS

Exchange Control Information. If the Employee holds shares of Common Stock
acquired under the Plan or cash (including proceeds from the sale of shares of
Common Stock) outside Austria, the Employee must submit a report to the Austrian
National Bank as follows: (i) on a quarterly basis if the value of the shares
and cash as of the last day of any given quarter meets or exceeds €30,000,000;
the deadline for filing the quarterly report is the 15th day of the month
following the end of the respective quarter and (ii) on an annual basis if the
value of the shares and cash as of December 31 meets or exceeds €5,000,000; the
deadline for filing the annual report is January 31 of the following year.

When the Employee sells shares of Common Stock acquired under the Plan, the
Employee may be required to comply with certain exchange control obligations if
the cash proceeds from the sale are held outside Austria. If the transaction
volume of all accounts abroad exceeds €10,000,000, the movements and balances of
all accounts must be reported monthly, as of the last day of the month, on or
before the fifteenth day of the following month.

BAHRAIN

NOTIFICATIONS

Securities Notification. The Agreement does not constitute advertising or an
offering of securities in Bahrain, nor does it constitute an allotment of
securities in Bahrain. Any shares of Common Stock issued pursuant to the
Deferred Stock Units under the Plan shall be deposited into a brokerage account
in the United States. In no event will shares of Common Stock be issued or
delivered in Bahrain. The issuance of shares of Common Stock pursuant to the
Deferred Stock Units described herein has not and will not be registered in
Bahrain and hence, the shares of Common Stock described herein may not be
admitted or used for offering, placement or public circulation in Bahrain.
Accordingly, the Employee may not make any public advertising or announcements
regarding the Deferred Stock Units or shares of Common Stock in Bahrain, promote
these shares of Common Stock to legal entities or individuals in Bahrain, or
sell shares of Common Stock directly to other legal entities or individuals in
Bahrain. The Employee acknowledges and agrees that he or she is permitted to
sell shares of Common Stock acquired under the Plan through the designated
broker appointed under the Plan, if any, provided that the sale of such shares
takes place outside of Bahrain through the facilities of a stock exchange on
which the shares of Common Stock are listed (i.e., the NASDAQ Global Select
Market).

BELGIUM

NOTIFICATIONS

Foreign Asset/Account Reporting Information. The Employee is required to report
any securities (e.g., shares of Common Stock acquired under the Plan) or bank
accounts established outside of Belgium on his or her annual tax return. In a
separate report, Belgium residents are also required to provide the National
Bank of Belgium with the account details of any such foreign accounts (including
the account number, bank name and country in which any such account was opened).
This report, as well as additional information on how to complete it, can be
found on the website of the National Bank of Belgium, www.nbb.be, under
Kredietcentrales / Centrales des crédits caption. The Employee should consult a
personal tax advisor with respect to the applicable reporting obligations.

 

16



--------------------------------------------------------------------------------

BRAZIL

TERMS AND CONDITIONS

Compliance with Law. By accepting the Deferred Stock Units, the Employee
acknowledges that he or she agrees to comply with applicable Brazilian laws and
pay any and all applicable taxes associated with the vesting of the Deferred
Stock Units, the receipt of any dividends and the sale of shares of Common Stock
acquired under the Plan.

Labor Law Acknowledgment. The Employee agrees, for all legal purposes, (i) the
benefits provided under the Agreement and the Plan are the result of commercial
transactions unrelated to the Employee’s employment; (ii) the Agreement and the
Plan are not a part of the terms and conditions of the Employee’s employment;
and (iii) the income from the shares of Common Stock associated with the
Deferred Stock Units, if any, is not part of the Employee’s remuneration from
employment.

NOTIFICATIONS

Exchange Control Information. If the Employee holds assets and rights outside
Brazil with an aggregate value exceeding US$100,000, he or she will be required
to prepare and submit to the Central Bank of Brazil an annual declaration of
such assets and rights, including: (i) bank deposits; (ii) loans; (iii)
financing transactions; (iv) leases; (v) direct investments; (vi) portfolio
investments, including shares of Common Stock acquired under the Plan;
(vii) financial derivatives investments; and (viii) other investments, including
real estate and other assets. Please note that foreign individuals holding
Brazilian visas are considered Brazilian residents for purposes of this
reporting requirement and must declare at least the assets held abroad that were
acquired subsequent to the date of admittance as a resident of Brazil.
Individuals holding assets and rights outside Brazil valued at less than
US$100,000 are not required to submit a declaration. Please note that the
US$100,000 threshold may be changed annually.

Tax on Financial Transaction (IOF). Repatriation of funds (e.g., sale proceeds
from the sale of shares of Common Stock and/or dividends) into Brazil and the
conversion of USD into BRL associated with such fund transfers may be subject to
the Tax on Financial Transactions. It is the Employee’s responsibility to comply
with any applicable Tax on Financial Transactions arising from his or her
participation in the Plan. The Employee should consult with his or her personal
tax advisor for additional details.

BULGARIA

NOTIFICATIONS

Exchange Control Information. If the Employee receives a payment related to the
Plan in Bulgaria in excess of BGN 100,000 (or its equivalent in another
currency, e.g., U.S. dollars), the Employee is required to submit a form with
information regarding the source of the income to the bank receiving such
payment (for statistical purposes) upon transfer or within 30 days of receipt.

In addition, the Employee will be required to file statistical forms with the
Bulgarian national bank annually regarding his or her receivables in bank
accounts abroad as well as securities held abroad (e.g., shares of Common Stock
acquired under the Plan) if the total sum of all such receivables and securities
equals or exceeds BGN50,000 as of the previous calendar year end. The reports
are due by March 31.

 

17



--------------------------------------------------------------------------------

The Employee should contact his or her bank in Bulgaria for additional
information regarding these requirements.

CANADA

TERMS AND CONDITIONS

Form of Settlement. Deferred Stock Units granted to employees resident in Canada
shall be paid in shares of Common Stock only.

Termination of Employment. The following provision supplements paragraph 2 of
the Agreement:

The Employee’s employment with the Mondelēz Group shall be deemed to be
terminated and vesting of the Deferred Stock Units will terminate effective as
of the date that is the earliest of: (1) the date the Employee’s employment with
the Mondelēz Group is terminated, (2) the date the Employee receives notice of
termination of employment from the Mondelēz Group, or (3) the date the
Employee is no longer actively employed or rendering services to the Mondelēz
Group; regardless of the reason for such termination and whether or not later
found to be invalid or in breach of any applicable law, including Canadian
provincial employment law (including but not limited to statutory law,
regulatory law and/or common law) or the terms of the Employee’s employment or
service agreement, if any. The Committee shall have the exclusive discretion to
determine when the Employee is no longer actively employed or providing services
and the termination date for purposes of the Agreement.

The following provisions apply for Employees resident in Quebec:

Data Privacy Notice and Consent. The following provision supplements paragraph
14 of the Agreement:

The Employee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Employee further authorizes the Mondelēz Group and the administrator of the
Plan to disclose and discuss the Plan with their advisors. The Employee further
authorizes the Mondelēz Group to record such information and to keep such
information in his or her employee file.

Language Consent. The parties acknowledge that it is their express wish that the
Agreement, including this Appendix A, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.

Consentement relatif à la langue utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention, ainsi que de tous documents, avis
et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés
directement ou indirectement à, la présente convention.

NOTIFICATIONS

Securities Law Information. The Employee is permitted to sell shares of Common
Stock acquired under the Plan through the designated broker appointed under the
Plan, if any, provided that the sale of such shares takes place outside Canada
through the facilities of a stock exchange on which the shares of Common Stock
are listed (i.e., the NASDAQ Global Select Market).

 

18



--------------------------------------------------------------------------------

Foreign Asset/Account Reporting Information. The Employee is required to report
any foreign property (including shares of Common Stock) annually on Form T1135
(Foreign Income Verification Statement) if the total cost of the Employee’s
foreign property exceeds C$100,000 at any time during the year. The form must be
filed by April 30th of the following year. Foreign property includes shares of
Common Stock acquired under the Plan and may include the Deferred Stock Units.
The Deferred Stock Units must be reported—generally at a nil cost—if the
$100,000 cost threshold is exceeded because of other foreign property the
Employee holds. If shares of Common Stock are acquired, their cost generally is
the adjusted cost base (“ACB” ) of the shares of Common Stock. The ACB would
normally equal the fair market value of the shares of Common Stock at vesting
for Deferred Stock Units, but if the Employee owns other shares of Common Stock,
this ACB may have to be averaged with the ACB of the other shares of Common
Stock. It is the Employee’s responsibility to comply with applicable reporting
obligations.

CHILE

NOTIFICATIONS

Securities Law Information. The offer of Deferred Stock Units constitutes a
private offering of securities in Chile effective as of the Grant Date. The
offer of Deferred Stock Units is made subject to general ruling N° 336 of the
Chilean Superintendence of Securities and Insurance (“SVS”). The offer refers to
securities not registered at the securities registry or at the foreign
securities registry of the SVS, and, therefore, such securities are not subject
to oversight of the SVS. Given that the Deferred Stock Units are not registered
in Chile, the Company is not required to provide public information about the
Deferred Stock Units or the shares of Common Stock in Chile. Unless the Deferred
Stock Units and/or the shares of Common Stock are registered with the SVS, a
public offering of such securities cannot be made in Chile.

Esta oferta de Unidades de Acciones Diferidas constituye una oferta privada de
valores en Chile y se inicia en la Fecha de la Concesión. Esta oferta de
Unidades de Acciones Diferidas se acoge a las disposiciones de la Norma de
Carácter General N° 336 de la Superintendencia de Valores y Seguros de Chile
(“SVS”). Esta oferta versa sobre valores no inscritos en el Registro de Valores
o en el Registro de Valores Extranjeros que lleva la SVS, por lo que tales
valores no están sujetos a la fiscalización de ésta. Por tratarse las Unidades
de Acciones Diferidas de valores no registrados en Chile, no existe obligación
por parte de la Compañía de entregar en Chile información pública respecto de
las Unidades de Acciones Diferidas o sus Acciones. Estos valores no podrán ser
objeto de oferta pública en Chile mientras no sean inscritos en el Registro de
Valores correspondiente.

Exchange Control Information. The Employee is not required to repatriate any
funds he or she receives with respect to the Deferred Stock Units and/or the
shares of Common Stock (e.g., proceeds from the sale of shares of Common Stock
or dividends received) to Chile. However, if the Employee decides to repatriate
such funds, he or she must do so through the Formal Exchange Market (i.e., a
commercial bank or registered foreign exchange office) if the amount of the
funds repatriated exceeds US$10,000. Further, if the value of the aggregate
investments held by the Employee outside of Chile exceeds US$5,000,000 (e.g.,
shares of Common Stock and cash proceeds acquired under the Plan), the Employee
must report the investments annually to the Central Bank using Annex 3.1 of
Chapter XII of the Foreign Exchange Regulations.

Exchange control requirements are subject to change. The Employee should consult
with his or her personal legal advisor regarding any exchange control
obligations that may apply in connection with the Deferred Stock Units.

 

19



--------------------------------------------------------------------------------

Foreign Asset / Account Reporting Information. The Chilean Internal Revenue
Service (“CIRS”) requires all taxpayers to provide information annually
regarding: (i) any taxes paid abroad which they will use as a credit against
Chilean income taxes, and (ii) the results of foreign investments on a sworn
statement which must be submitted electronically through the CIRS website at
www.sii.cl before June 30 of each year.

The Employee’s investment in the shares of Common Stock must also be registered
with the CIRS for the Employee to be entitled to a foreign tax credit for any
tax withheld on dividends abroad, if applicable, and such registration also
provides evidence of the acquisition price of the shares of Common Stock which
the Employee will need when the shares of Common Stock are sold. The Employee
should consult with his or her personal legal and tax advisors regarding how to
register with the CIRS.

CHINA

TERMS AND CONDITIONS

The following provisions apply to Employees who are People’s Republic of China
nationals working in China, as well as to any individuals who are otherwise
subject to applicable exchange controls, as determined by the Company:

Settlement of Deferred Stock Units and Sale of Shares. Due to legal restrictions
in China, upon the vesting of Deferred Stock Units, the Employee acknowledges
that the Deferred Stock Units may be paid to the Employee in cash rather than
shares of Common Stock. If shares of Common Stock are issued upon vesting of the
Deferred Stock Units, in the Company’s sole discretion, the shares may be
required to be immediately sold. Thus, as a condition of the grant of the
Deferred Stock Units, the Employee agrees to the immediate sale of any shares of
Common Stock issued to Employee upon vesting and settlement of the Deferred
Stock Units. The Employee further agrees that the Company is authorized to
instruct its designated broker to assist with any mandatory sale of such shares
of Common Stock (on the Employee’s behalf pursuant to this authorization) and
the Employee expressly authorizes the Company’s designated broker to complete
the sale of such shares. Upon any such sale of the shares, the proceeds, less
any Tax-Related Items and broker’s fees or commissions, will be remitted to the
Employee in accordance with any applicable exchange control laws and
regulations.

In the event that the Employee is not required to sell shares of Common Stock
immediately upon vesting, any shares of Common Stock issued to the Employee must
be maintained in an account with UBS Financial Services, Inc. or such other
broker as may be designated by the Company until the shares of Common Stock are
sold through that broker. In addition, the Employee acknowledges and agrees that
he or she must sell any shares of Common Stock issued upon vesting as soon as
practicable following the termination of the Employee’s employment or other
service relationship with the Mondelēz Group and in no event later than six
months following the termination of the Employee’s employment or other service
relationship with the Mondelēz Group, or within any other such time frame as may
be required by SAFE.

Exchange Control Restrictions. The Employee understands and agrees that, due to
exchange control laws in China, he or she will be required to immediately
repatriate to China the sale of shares of Common Stock acquired from the
Deferred Stock Units and any dividend equivalents paid to the Employee in cash.
The Employee further understands that, under local law, such repatriation of the
cash proceeds will be effected through a special exchange control account
established by a member of the Mondelēz Group and the Employee hereby consents
and agrees that the proceeds from the sale of shares of Common Stock acquired
from the Deferred Stock Units and any dividend equivalents paid to the Employee
in cash will be transferred to such special account prior to being delivered to
him or her. The proceeds may be paid in U.S. dollars or local currency at the
Company’s discretion. If the proceeds are paid in U.S. dollars, the Employee
acknowledges that he or she will be required to set up a U.S. dollar bank
account in China so that the proceeds may be delivered to this account. If the
proceeds are converted to local currency, the Employee acknowledges that the
Mondelēz Group is under no obligation to secure any currency conversion rate and
may face delays in converting the proceeds to local currency due to exchange
control restrictions in China. The Employee agrees to bear any currency
fluctuation risk between the date the shares of Common Stock acquired from the
Deferred Stock Units are sold and any dividend equivalents are paid and the time
that (i) the Tax-Related Items are converted to local currency and remitted to
the tax authorities and (ii) net proceeds are converted to local currency and
distributed to the Employee. The Employee acknowledges that the Mondelēz Group
will not be held liable for any delay in delivering the proceeds to the
Employee. The Employee agrees to sign any agreements, forms and/or consents that
may be requested by the Company or the Company’s designated broker to effectuate
any of the remittances, transfers, conversions or other processes affecting the
proceeds.

 

20



--------------------------------------------------------------------------------

The Employee further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China. For Deferred Stock Units, these
additional requirements may include, but are not limited to, a requirement to
maintain any shares of Common Stock acquired from the Deferred Stock Units in an
account with a Company-designated broker and/or to sell any shares of Common
Stock that the Employee receives upon vesting of the Deferred Stock Units (as
explained above) or upon termination of the Employee’s service with the Mondelēz
Group.

Foreign Asset/Account Reporting Information. Chinese residents may be required
to report to the SAFE all details of their foreign financial assets and
liabilities, as well as details of any economic transactions conducted with
non-Chinese residents.

COLOMBIA

TERMS AND CONDITIONS

Labor Law Acknowledgement. The following provision supplements the
acknowledgments contained in paragraph 12 of the Agreement:

The Employee acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan and related benefits do not constitute a component of the
Employee’s “salary” for any legal purpose. Therefore, they will not be included
and/or considered for purposes of calculating any and all labor benefits, such
as legal/fringe benefits, vacations, indemnities, payroll taxes, social
insurance contributions and/or any other labor-related amount which may be
payable.

NOTIFICATIONS

Securities Law Information. The shares of Common Stock are not and will not be
registered in the Colombian registry of publicly traded securities (Registro
Nacional de Valores y Emisores) and therefore the shares of Common Stock may not
be offered to the public in Colombia. Nothing in this document should be
construed as the making of a public offer of securities in Colombia.

Exchange Control Information. Investments in assets located outside Colombia
(including shares of the Company’s Common Stock) are subject to registration
with the Central Bank (Banco de la República) if the aggregate value of the
investments is US$500,000 or more (as of December 31 of the applicable calendar
year). Further, upon the sale of shares that the Employee has registered with
the Central Bank, the Employee must cancel the registration by March 31 of the
following year. The Employee may be subject to fines for failing to cancel the
registration.

 

21



--------------------------------------------------------------------------------

If funds are remitted from Colombia through an authorized local financial
institution, the authorized financial institution will automatically register
the investment.

COSTA RICA

There are no country specific provisions.

CZECH REPUBLIC

TERMS AND CONDITIONS

Miscellaneous. The following provision replaces paragraph 21 of the Agreement:

In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, reclassification, distribution, stock dividend, stock split,
reverse stock split, split-up, spin-off, issuance of rights or warrants or other
similar transaction or event affecting the Common Stock after the date of this
Grant, the Board of Directors of the Company or the Committee shall make
adjustments to the number and kind of shares of Common Stock subject to this
Grant, including, but not limited to, the substitution of equity interests in
other entities involved in such transactions, to provide for cash payments in
lieu of Deferred Stock Units, and to determine whether continued employment with
any entity resulting from such a transaction will or will not be treated as
continued employment with any member of the Mondelēz Group, in each case subject
to any Board of Directors or Committee action specifically addressing any such
adjustments, cash payments, or continued employment treatment.

For purposes of this Agreement, (a) the term “Disability” means permanent and
total disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Retirement” means, unless otherwise
determined by the Committee in its sole discretion, retirement from active
employment under a pension plan of the Mondelēz Group, an employment contract
with any member of the Mondelēz Group, or a local labor contract, on or after
the date specified as normal retirement age in the pension plan or employment
contract, if any, under which the Employee is at that time accruing pension
benefits for his or her current service (or, in the absence of a specified
normal retirement age, the age at which pension benefits under such plan or
contract become payable without reduction for early commencement and without any
requirement of a particular period of prior service).

NOTIFICATIONS

Exchange Control Information. The Czech National bank may require the Employee
to fulfill certain notification duties in relation to the acquisition of Common
Stock and the opening and maintenance of a foreign account. In addition, the
Employee may need to report the following even in the absence of a request from
the Czech National bank: foreign direct investments with a value of
CZK 2,500,000 or more in the aggregate or other foreign financial assets with a
value of CZK 200,000,000 or more. Because exchange control regulations change
frequently and without notice, the Employee should consult his or her personal
legal advisor prior to the vesting of Deferred Stock Units, sale of Common Stock
and before opening any foreign accounts in connection with the Plan to ensure
compliance with current regulations. It is the Employee’s responsibility to
comply with any applicable Czech exchange control laws.

 

22



--------------------------------------------------------------------------------

DENMARK

NOTIFICATIONS

Exchange Control Information. If the Employee establishes an account holding
shares or an account holding cash outside Denmark, he or she must report the
account to the Danish Tax Administration. The form which should be used in this
respect can be obtained from a local bank. (These obligations are separate from
and in addition to the obligations described below.)

Securities/Foreign Asset/Account Reporting Information. If the Employee holds
shares acquired under the Plan in a brokerage account with a broker or bank
outside Denmark, he or she is required to inform the Danish Tax Administration
about the account. For this purpose, the Employee must file a Form V (Erklaering
V) with the Danish Tax Administration. Both the Employee and the broker or bank
must sign the Form V. By signing the Form V, the broker or bank undertakes an
obligation, without further request each year and not later than on February 1
of the year following the calendar year to which the information relates, to
forward information to the Danish Tax Administration concerning the shares of
Common Stock in the account. In the event that the applicable broker or bank
with which the account is held does not wish to, or, pursuant to the laws of the
country in question, is not allowed to assume such obligation to report, the
Employee acknowledges that he or she is solely responsible for providing certain
details regarding the foreign brokerage account and shares of Common Stock
deposited therein to the Danish Tax Administration as part of his or her annual
income tax return. By signing the Form V, the Employee authorizes the Danish Tax
Administration to examine the account.

In addition, if the Employee opens a brokerage account (or a deposit account
with a U.S. bank) for the purpose of holding cash outside Denmark, he or she is
also required to inform the Danish Tax Administration about this account. To do
so, the Employee must file a Form K (Erklaering K) with the Danish Tax
Administration. The Form K must be signed both by the Employee and by the
applicable broker or bank where the account is held, unless an exemption from
the broker/bank signature requirement is granted by the Danish Tax
Administration. It is possible to seek the exemption on the Form K, which the
Employee can do at the time he or she submits the Form K. By signing the Form K,
the broker or bank undertakes an obligation, without further request each year
and not later than on February 1 of the year following the calendar year to
which the information relates, to forward information to the Danish Tax
Administration concerning the content of the deposit account. In the event that
the applicable financial institution (broker or bank) with which the account is
held, does not wish to, or, pursuant to the laws of the country in question, is
not allowed to assume such obligation to report, the Employee acknowledges that
he or she is solely responsible for providing certain details regarding the
foreign brokerage or bank account to the Danish Tax Administration as part of
the Employee’s annual income tax return. By signing the Form K, the Employee
authorizes the Danish Tax Administration to examine the account.

ECUADOR

There are no country specific provisions.

EGYPT

NOTIFICATIONS

Exchange Control Information. If the Employee transfers funds into or out of
Egypt in connection with the Deferred Stock Units, the Employee is required to
transfer the funds through a registered bank in Egypt.

FINLAND

There are no country specific provisions.

 

23



--------------------------------------------------------------------------------

FRANCE

TERMS AND CONDITIONS

Consent to Receive Information in English. By accepting the Grant, the Employee
confirms having read and understood the Plan and Agreement, including all terms
and conditions included therein, which were provided in the English language.
The Employee accepts the terms of those documents accordingly.

En acceptant cette attribution, le Employé confirme avoir lu et compris le Plan
et le Contrat y relatifs, incluant tous leurs termes et conditions, qui ont été
transmis en langue anglaise. Le Employé accepte les dispositions de ces
documents en connaissance de cause.

NOTIFICATIONS

Foreign Asset/Account Reporting Information. If the Employee holds shares of
Common Stock outside France or maintains a foreign bank account, he or she is
required to report such to the French tax authorities when filing his or her
annual tax return. Failure to comply could trigger significant penalties.
Further, French residents with foreign account balances exceeding €1,000,000 may
have additional monthly reporting obligations.

GERMANY

TERMS AND CONDITIONS

Miscellaneous. The following provision replaces paragraph 21 of the Agreement:

In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, reclassification, distribution, stock dividend, stock split,
reverse stock split, split-up, spin-off, issuance of rights or warrants or other
similar transaction or event affecting the Common Stock after the date of this
Grant, the Board of Directors of the Company or the Committee shall make
adjustments to the number and kind of shares of Common Stock subject to this
Grant, including, but not limited to, the substitution of equity interests in
other entities involved in such transactions, to provide for cash payments in
lieu of Deferred Stock Units, and to determine whether continued employment with
any entity resulting from such a transaction will or will not be treated as
continued employment with any member of the Mondelēz Group, in each case subject
to any Board of Directors or Committee action specifically addressing any such
adjustments, cash payments, or continued employment treatment.

For purposes of this Agreement, (a) the term “Disability” means permanent and
total disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Retirement” means, unless otherwise
determined by the Committee in its sole discretion, retirement from active
employment under a pension plan of the Mondelēz Group, an employment contract
with any member of the Mondelēz Group, or a local labor contract, on or after
the date specified as normal retirement age in the pension plan or employment
contract, if any, under which the Employee is at that time accruing pension
benefits for his or her current service (or, in the absence of a specified
normal retirement age, the age at which pension benefits under such plan or
contract become payable without reduction for early commencement and without any
requirement of a particular period of prior service).

 

24



--------------------------------------------------------------------------------

NOTIFICATIONS

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. In case of payments in connection
with securities (including proceeds realized upon the sale of shares of Common
Stock), the report must be made by the 5th day of the month following the month
in which the payment was received. The report must be filed electronically. The
form of report (“Allgemeine Meldeportal Statistik”) can be accessed via the
Bundesbank’s website (www.bundesbank.de) and is available in both German and
English. The Employee is responsible for satisfying the reporting obligation.

GHANA

NOTIFICATIONS

Exchange Control Information. Foreign exchange transfers out of Ghana are
limited to US$10,000 annually. The Employee should consult his or her legal
advisor to ensure compliance with current regulations. It is the Employee’s
responsibility to comply with Ghana exchange control laws.

GREECE

There are no country specific provisions.

HONDURAS

There are no country specific provisions.

HONG KONG

TERMS AND CONDITIONS

Warning: The contents of this document have not been reviewed by any regulatory
authority in Hong Kong. The Employee is advised to exercise caution in relation
to the offer. If the Employee is in any doubt about any of the contents of the
Agreement, including this Appendix, or the Plan, the Employee should obtain
independent professional advice. The Deferred Stock Units and any shares of
Common Stock issued pursuant to the grant do not constitute a public offering of
securities under Hong Kong law and are available only to employees of the
Mondelēz Group. The Agreement, including this Appendix, the Plan and other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong. The
Deferred Stock Units and any related documentation are intended only for the
personal use of each eligible employee of the Mondelēz Group and may not be
distributed to any other person.

Form of Settlement. Deferred Stock Units granted to employees resident in Hong
Kong shall be paid in shares of Common Stock only.

Sale of Shares. Shares of Common Stock received under the Plan are accepted as a
personal investment. In the event the Deferred Stock Units vest and shares of
Common Stock are issued to the Employee within six months of the Grant Date, the
Employee agrees that he or she will not dispose of the shares of Common Stock
acquired prior to the six-month anniversary of the Grant Date.

HUNGARY

There are no country specific provisions.

 

25



--------------------------------------------------------------------------------

INDIA

TERMS AND CONDITIONS

Exchange Control Restrictions. The Employee must repatriate any cash dividends
paid on shares of Common Stock within one-hundred eighty (180) days and all
proceeds received from the sale of shares of Common Stock to India within ninety
(90) days of receipt. The Employee must maintain the foreign inward remittance
certificate received from the bank where the foreign currency is deposited in
the event that the Reserve Bank of India or the Employer requests proof of
repatriation. It is the Employee’s responsibility to comply with applicable
exchange control laws in India.

Foreign Asset/Account Reporting Information. The Employee is required to declare
foreign bank accounts and any foreign financial assets (including shares of
Common Stock held outside India) in his or her annual tax return. It is the
Employee’s responsibility to comply with this reporting obligation and the
Employee should consult with his or her personal tax advisor in this regard.

INDONESIA

NOTIFICATIONS

Exchange Control Information. Indonesian residents must provide the Indonesian
central bank, Bank Indonesia, with information on foreign exchange activities on
an online monthly report no later than the fifteenth day of the following month.

In addition, if the Employee remits funds into or out of Indonesia, the
Indonesian bank through which the transaction is made will submit a report on
the transaction to the Bank Indonesia for statistical reporting purposes. For
transactions of USD $10,000 or more, a description of the transaction must be
included in the report. Although the bank through which the transaction is made
is required to make the report, the Employee must complete a “Transfer Report
Form.” The Transfer Report Form will be provided to the Employee by the bank
through which the transaction is made.

IRELAND

TERMS AND CONDITIONS

Miscellaneous. The following provision replaces paragraph 21 of the Agreement:

In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, reclassification, distribution, stock dividend, stock split,
reverse stock split, split-up, spin-off, issuance of rights or warrants or other
similar transaction or event affecting the Common Stock after the date of this
Grant, the Board of Directors of the Company or the Committee shall make
adjustments to the number and kind of shares of Common Stock subject to this
Grant, including, but not limited to, the substitution of equity interests in
other entities involved in such transactions, to provide for cash payments in
lieu of Deferred Stock Units, and to determine whether continued employment with
any entity resulting from such a transaction will or will not be treated as
continued employment with any member of the Mondelēz Group, in each case subject
to any Board of Directors or Committee action specifically addressing any such
adjustments, cash payments, or continued employment treatment.

 

26



--------------------------------------------------------------------------------

For purposes of this Agreement, (a) the term “Disability” means permanent and
total disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Retirement” means, unless otherwise
determined by the Committee in its sole discretion, retirement from active
employment under a pension plan of the Mondelēz Group, an employment contract
with any member of the Mondelēz Group, or a local labor contract, on or after
the date specified as normal retirement age in the pension plan or employment
contract, if any, under which the Employee is at that time accruing pension
benefits for his or her current service (or, in the absence of a specified
normal retirement age, the age at which pension benefits under such plan or
contract become payable without reduction for early commencement and without any
requirement of a particular period of prior service).

NOTIFICATIONS

Director Notification Requirement. If the Employee is a director, shadow
director or secretary of an Irish subsidiary or affiliate, the Employee must
notify the Irish subsidiary or affiliate in writing if (1) the Employee receives
or disposes of an interest exceeding 1% of the Company (e.g., Deferred Stock
Units, shares of Common Stock, etc.), (2) the Employee becomes aware of an event
giving rise to a notification requirement, or (3) the Employee becomes a
director or secretary if such an interest exists at that time. This notification
requirement also applies with respect to the interests of a spouse or children
under the age of 18 (whose interests will be attributed to the director, shadow
director or secretary).

ITALY

TERMS AND CONDITIONS

Data Privacy Notice. The following provision replaces in its entirety paragraph
14 of the Agreement:

The Employee understands that the Mondelēz Group may hold certain personal
information about the Employee, including, but not limited to, the Employee’s
name, home address, email address and telephone number, date of birth, social
insurance (to the extent permitted under Italian law), passport or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Mondelēz Group, details of all Deferred Stock
Units or other entitlement to shares of Common Stock granted, canceled,
exercised, vested, unvested or outstanding in the Employee’s favor, for the
exclusive purpose of implementing, managing and administering the Plan (“Data”).

The Employee also understands that providing the Company with Data is necessary
for the performance of the Plan and that the Employee’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect the Employee’s ability to participate in the Plan.
The Controller of personal data processing is Mondelēz International, Inc., with
registered offices at Three Parkway North, Deerfield, Illinois 60015, United
States of America, and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy is, Mondelēz Italia S.r.L. Via Nizzoli, 3, Milano, Italy
20147.

The Employee understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions or brokers involved in the
management and administration of the Plan. The Employee understands that Data
may also be transferred to the Company’s independent registered public
accounting firm, PricewaterhouseCoopers LLP, KPMG LLP or such other public
accounting firm that may be engaged by the Company in the future. The Employee
understands that Data may also be transferred to the Company’s stock plan
service provider, UBS Financial Services, Inc., or such other administrator that
may be engaged by the Company in the future. The Employee further understands
that the Mondelēz Group will transfer Data among themselves as necessary for the
purpose of implementing, administering and managing the Employee’s participation
in the Plan, and that the Mondelēz Group may further transfer Data to third
parties assisting the Company in the implementation, administration and
management of the Plan, including any requisite transfer of Data to a broker or
other third party with whom the Employee may elect to deposit any shares of
Common Stock acquired at vesting of the Deferred Stock Units. Such recipients
may receive, possess, use, retain and transfer Data in electronic or other form,
for the purposes of implementing, administering and managing the Employee’s
participation in the Plan. The Employee understands that these recipients may be
located in or outside the European Economic Area, such as in the United States
or elsewhere. Should the Company exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete Data as soon as it has completed all the necessary
legal obligations connected with the management and administration of the Plan.

 

27



--------------------------------------------------------------------------------

The Employee understands that Data-processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside the European Economic Area, as herein specified and pursuant
to applicable laws and regulations, does not require the Employee’s consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration and management of the Plan. The
Employee understands that, pursuant to Section 7 of the Legislative Decree no.
196/2003, the Employee has the right to, including but not limited to, access,
delete, update, correct or terminate, for legitimate reason, the Data
processing. Furthermore, the Employee is aware that Data will not be used for
direct marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Employee’s local
human resources representative.

Plan Document Acknowledgment. In accepting the grant of Deferred Stock Units,
the Employee acknowledges that he or she has received a copy of the Plan and the
Agreement and has reviewed the Plan and the Agreement, including this Appendix
A, in their entirety and fully understands and accepts all provisions of the
Plan and the Agreement, including this Appendix A.

The Employee further acknowledges that he or she has read and specifically and
expressly approves the following paragraphs of the Global Deferred Stock Unit
Agreement: paragraph 1 on Restrictions; paragraph 2 on Termination of Employment
Before Vesting Date; paragraph 4 on Transfer Restrictions; paragraph 5 on
Withholding Taxes; paragraph 6 on Death of Employee; paragraph 7 on Payment of
Deferred Stock Units; paragraph 12 on Grant Confers No Rights to Continued
Employment; paragraph 13 on the Nature of the Grant; paragraph 16 on Electronic
Delivery and Acceptance; paragraph 17 on Language; paragraph 20 on Entire
Agreement;Governing Law; paragraph 21 on Miscellaneous; paragraph 22 on
Compliance With Law; paragraph 25 on Imposition of Other Requirements; paragraph
26 on Insider Trading/Market Abuse Laws; paragraph 28 on Waiver; and the Data
Privacy Notice included in this Appendix A.

NOTIFICATIONS

Foreign Asset/Account Reporting Information. Italian residents who, during the
fiscal year, hold investments abroad or foreign financial assets (e.g., cash,
shares of Common Stock, Deferred Stock Units) which may generate income taxable
in Italy are required to report such on their annual tax returns (UNICO Form,
RW Schedule) or on a special form if no tax return is due. The same reporting
obligations apply to Italian residents who, even if they do not directly hold
investments abroad or foreign financial assets (e.g., cash, shares of Common
Stock, Deferred Stock Units), are beneficial owners of the investment pursuant
to Italian money laundering provisions.

 

28



--------------------------------------------------------------------------------

Foreign Financial Assets Tax. The fair market value of any shares of Common
Stock held outside Italy is subject to a foreign assets tax. The fair market
value is considered to be the value of the shares of Common Stock on the NASDAQ
Global Select Market on December 31 of each year or on the last day the Employee
held the shares (in such case, or when the shares of Common Stock are acquired
during the course of the year, the tax is levied in proportion to the actual
days of holding over the calendar year). The Employee should consult with his or
her personal tax advisor about the foreign financial assets tax.

JAPAN

NOTIFICATIONS

Exchange Control Information. If the Employee acquires shares of Common Stock
valued at more than ¥100,000,000 in a single transaction, the Employee must file
a Securities Acquisition Report with the Ministry of Finance through the Bank of
Japan within 20 days of the purchase of the shares of Common Stock.

Foreign Asset/Account Reporting Information. The Employee will be required to
report details of any assets held outside Japan as of December 31st (including
any shares of Common Stock acquired under the Plan) to the extent such assets
have a total net fair market value exceeding ¥50,000,000. Such report will be
due by March 15th each year. The Employee should consult with his or her
personal tax advisor as to whether the reporting obligation applies to the
Employee and whether the Employee will be required to include details of any
outstanding Deferred Stock Units, shares of Common Stock or cash held by the
Employee in the report.

KENYA

Tax Registration Notification. Under Tax Procedure Act, 2015, the Employee is
required to complete and submit a tax registration application to the
Commissioner of Income Tax within 30 days of first vesting in the Deferred Stock
Units. The registration should be completed through the online portal “I TAX”
and is a one-time only registration. The Employee is solely responsible for
ensuring compliance with all registration requirements in Kenya.

LEBANON

Securities Law Information. The Plan does not constitute the marketing or
offering of securities in Lebanon pursuant to Law No. 161 (2011), the Capital
Markets Law. Offerings under the Plan are being made only to eligible employees
of the Mondelēz Group.

LITHUANIA

There are no country specific provisions.

 

29



--------------------------------------------------------------------------------

MALAYSIA

TERMS AND CONDITIONS

Data Privacy Notice. The following provision replaces in its entirety
paragraph 14 of the Agreement:

 

The Employee explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Employee’s personal data as
described in this Agreement and any other Deferred Stock Unit grant materials
(“Data”) by and among, as applicable, the Employer and the Mondelēz Group for
the exclusive purpose of implementing, administering and managing the Employee’s
participation in the Plan. The Data is supplied by the Employer and also by the
Employee through information collected in connection with the Agreement and the
Plan.

 

The Employee understands that the Company and the Employer may hold certain
personal information about the Employee, including, but not limited to, the
Employee’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or

directorships held in the Company, details of all Deferred Stock Units or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Employee’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.

 

The Employee understands that Data will be transferred to UBS Financial
Services, Inc. (“UBS”), or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Employee
understands that Data may also be transferred to the Company’s independent
registered public accounting firm, PricewaterhouseCoopers LLP, or such other
public accounting firm that may be engaged by the Company in the future. The
Employee understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the Employee’s
country. The Employee understands that the Employee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Employee’s local human resources representative at Mondelez Sales Sdn Bhd,
Level 9, 1 First Avenue, 2A, Dataran Bandar Utama, Bandar Utama Damasara, 47800
Petaling Jaya, Selangor, Malaysia. The Employee authorizes the Company, UBS and
any other possible recipients which may assist the Company (presently or in the
future) with implementing,

  

Pekerja dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi Pekerja seperti yang diterangkan dalam Perjanjian ini serta
mana-mana bahan-bahan geran Unit Saham Tertunda (“Data”) oleh dan di antara,
seperti mana yang terpakai, Majikan serta Kumpulan Mondelez untuk tujuan
ekslusif bagi melaksanakan, mentadbir dan menguruskan penyertaan Pekerja dalam
Pelan. Data telah dibekalkan oleh pihak Majikan dan juga oleh Pekerja melalui
informasi yang telah dikumpul berkaitan dengan Perjanjian dan Pelan.

 

Pekerja memahami bahawa Syarikat dan Majikan mungkin memegang maklumat peribadi
tertentu tentang Pekerja, termasuk, tetapi tidak terhad kepada, nama Pekerja,
alamat rumah dan nombor telefon, almat emal, tarikh lahir, insurans sosial,
nombor pasport atau pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa
syer dalam Saham atau jawatan pengarah yang dipegang dalam Syarikat, maklumat
berkaitan semua Unit Saham Tertunda atau apa-apa kelayakan lain untuk syer dalam
saham yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak, tidak diletak
hak ataupun yang belum dijelaskan bagi faedah Pekerja, untuk tujuan eksklusif
bagi melaksanakan, mentadbir dan menguruskan Pelan tersebut.

 

Pekerja memahami bahawa Data tersebut akan dipindahkan ke UBS Financial
Services, Inc. (“UBS”) atau pembekal perkhidmatan pelan saham lain yang mungkin
dipilih oleh Syarikat pada masa hadapan, yang membantu Syarikat melaksanakan,
mentadbir dan menguruskan Pelan tersebut. Pekerja memahami bahawa Data juga
mungkin dipindahkan kepada firma akauntansi awam berdaftar bebas Syarikat,
PricewaterhouseCoopers LLP, atau firma akauntansi awam lain yang mungkin
digunakan oleh Syarikat pada masa hadapan. Pekerja turut memahami bahawa
penerima Data mungkin berada di Amerika Syarikat atau negara lain dan negara
asal penerima Data (contohnya, Amerika Syarikat) mungkin mempunyai undang-undang
data peribadi serta perlindungan yang berbeza daripada negara asal Pekerja.
Pekerja memahami bahawa Pekerja boleh meminta satu senarai yang mengandungi nama
dan alamat penerima-penerima Data yang berpotensi dengan menghubungi wakil
sumber manusia tempatan Pekerja di Mondelez Sales Sdn

 

30



--------------------------------------------------------------------------------

administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Employee’s participation in the
Plan. The Employee understands that Data will be held only as long as is
necessary to implement, administer and manage the Employee’s participation in
the Plan. The Employee understands that the Employee may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Employee’s local
human resources representative. Further, the Employee understands that he or she
is providing the consents herein on a purely voluntary basis. If the Employee
does not consent, or if the Employee later seeks to revoke his or her consent,
his or her employment status or service and career with the Employer will not be
adversely affected; the only consequence of refusing or withdrawing the
Employee’s consent is that the Company would not be able to grant the Employee
Deferred Stock Units or other equity awards or administer or maintain such
awards. The Employee also understands that the Company has no obligation to
substitute other forms of awards or compensation in lieu of the Deferred Stock
Units as a consequence of the Employee’s refusal or withdrawal of his or her
consent. Therefore, the Employee understands that refusing or withdrawing his or
her consent may affect the Employee’s ability to participate in the Plan. For
more information on the consequences of the Employee’s refusal to consent or
withdrawal of consent, the Employee understands that he or she may contact his
or her local human resources representative.   

Bhd, Level 9, 1 First Avenue, 2A, Dataran Bandar Utama, Bandar Utama Damasara,
47800 Petaling Jaya, Selangor, Malaysia.

 

Pekerjadengan ini membenarkan Syarikat, UBS dan mana-mana pihak yang mungkin
menerima Data yang mungkin membantu pihak Syarikat (sekarang atau pada masa
hadapan) dengan melaksanakan, mentadbir dan menguruskan Pelan untuk menerima,
mempunya, mengguna, menyimpan serta memindah Data tersebut, dalam bentuk
elektronik atau lain-lain, bagi tujuan tunggal untuk melaksana, mentadbir dan
mengurus penyertaan Pekerja dalam Pelan. Pekerja memahami bahawa Data hanya akan
disimpan untuk tempoh yang diperlukan untuk melaksana, mentadbir, dan mengurus
penyertaan Pekerja dalam Pelan. Pekerja memahami bahawa Pekerja boleh, pada
bila-bila masa, melihat Data, meminta maklumat tambahan mengenai penyimpanan dan
pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau
menolak atau menarik balik persetujuan dalam ini, dalam mana-mana kes tanpa
sebarang kos, dengan menghubungi secara bertulis wakil sumber manusia
tempatannya. Selanjutnya, Pekerja memahami bahawa Pekerja memberikan persetujuan
di sini secara sukarela. Jikalau, Pekerja tidak bersetuju, atau sekiranaya
Pekerja kemudiannya membatalkan persetujuannya, status pekerjaan atau
perkhidmatan dan kerjaya Pekerja dengan Majikan tidak akan terjejas;
satu-satunya akibat jika Pekerja tidak bersetuju atau menarik balik persetujuan
Pekerja adalah bahawa Syarikat tidak akan dapat memberikan kepada Pekerja opsyen
atau anugerah-anugerah ekuiti yang lain atau mentadbir atau mengekalkan anugerah
tersebut. Pekerja turut memahami bahawa pihak Syarikat tidak mempunyai sebarang
kewajiban untuk menggantikan bentuk anugerah yang lain atau memberikan sebarang
bentuk kompensasi sebagai pengganti opsyen disebabkan keengganan atau penarikan
balik persetujuan Pekerja. Oleh kerana itu, Pekerja memahami bahawa keengganan
atau penarikan balik persetujuan Pekerja boleh menjejaskan keupayaan Pekerja
untuk mengambil bahagian dalam Pelan. Untuk maklumat lanjut mengenai akibat
keengganan Pekerja untuk memberikan keizinan atau penarikan balik keizinan,
Pekerja memahami bahawa Pekerja boleh menghubungi wakil sumber manusia
tempatannya.

 

31



--------------------------------------------------------------------------------

NOTIFICATIONS

Director Notification Obligation. If the Employee is a director of the Company’s
Malaysian subsidiary or affiliate, the Employee is subject to certain
notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify the Malaysian subsidiary or affiliate in
writing when the Employee receives or disposes of an interest (e.g., Deferred
Stock Units or shares of Common Stock) in the Company or any related company.
Such notifications must be made within 14 days of receiving or disposing of any
interest in the Company or any related company.

MEXICO

TERMS AND CONDITIONS

Labor Law Policy. In accepting the grant of the Deferred Stock Units, the
Employee expressly recognizes that Mondelēz International, Inc., with registered
offices at Three Parkway North, Deerfield, Illinois 60015, U.S.A., is solely
responsible for the administration of the Plan and that the Employee’s
participation in the Plan and acquisition of shares of Common Stock do not
constitute an employment relationship between the Employee and Mondelēz
International, Inc. since the Employee is participating in the Plan on a wholly
commercial basis and his or her sole Employer is Mondelez Mexico S. de R.L. de
C.V., located at H. Congreso de la Union 5840, Colonia Tres Estrellas, Mexico
City, CP 07820 Mexico. Based on the foregoing, the Employee expressly recognizes
that the Plan and the benefits that he or she may derive from participating in
the Plan do not establish any rights between the Employee and the Employer,
Mondelez Mexico S. de R.L. de C.V., and do not form part of the employment
conditions and/or benefits provided by Mondelez Mexico S. de R.L. de C.V., and
any modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of the Employee’s employment.

The Employee further understands that his or her participation in the Plan is as
a result of a unilateral and discretionary decision of Mondelēz International,
Inc.; therefore, Mondelēz International, Inc. reserves the absolute right to
amend and/or discontinue the Employee’s participation at any time without any
liability to the Employee.

Plan Document Acknowledgment. By accepting the Deferred Stock Units, the
Employee acknowledges that he or she has received copies of the Plan, has
reviewed the Plan and the Agreement in their entirety and fully understands and
accepts all provisions of the Plan and the Agreement.

In addition, by accepting the Agreement, the Employee further acknowledges that
he or she has read and specifically and expressly approves the terms and
conditions in paragraph 13 of the Agreement (“Nature of the Grant.”), in which
the following is clearly described and established: (i) participation in the
Plan does not constitute an acquired right; (ii) the Plan and participation in
the Plan is offered by the Company on a wholly discretionary basis;
(iii) participation in the Plan is voluntary; and (iv) none of the Company or
any Parent, Subsidiary or Affiliate is responsible for any decrease in the value
of the shares of Common Stock underlying the Deferred Stock Units.

 

32



--------------------------------------------------------------------------------

Finally, the Employee hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against Mondelēz International,
Inc. for any compensation or damages regarding any provision of the Plan or the
benefits derived under the Plan, and the Employee therefore grants a full and
broad release to Mondelēz International, Inc., its affiliates, branches,
representation offices, its shareholders, officers, agents or legal
representatives with respect to any claim that may arise.

TÉRMINOS Y CONDICIONES

Política Laboral y Reconocimiento/Aceptación. Al aceptar el otorgamiento de las
Acciones Diferidas, el Empleado expresamente reconoce que Mondelēz
International, Inc., con domicilio registrado ubicado en Three Parkway North,
Deerfield, Illinois 60015, U.S.A., es la única responsable por la administración
del Plan y que la participación del Empleado en el Plan y en su caso la
adquisición de Acciones no constituyen ni podrán interpretarse como una relación
de trabajo entre el Empleado y Mondelēz International, Inc., ya que el Empleado
participa en el Plan en un marco totalmente comercial y su único Patrón lo es
Mondelez Mexico S. de R.L. de C.V. con domicilio en H. Congreso de la Union
5840, Colonia Tres Estrellas, Mexico, D.F. 07820 Mexico. Derivado de lo
anterior, el Empleado expresamente reconoce que el Plan y los beneficios que
pudieran derivar de la participación en el Plan no establecen derecho alguno
entre el Empleado y el Patrón, Mondelez Mexico S. de R.L. de C.V. y no forma
parte de las condiciones de trabajo y/o las prestaciones otorgadas por Mondelez
Mexico S. de R.L. de C.V. y que cualquier modificación al Plan o su terminación
no constituye un cambio o impedimento de los términos y condiciones de la
relación de trabajo del Empleado.

Asimismo, el Empleado reconoce que su participación en el Plan es resultado de
una decisión unilateral y discrecional de Mondelēz International, Inc.; por lo
tanto, Mondelēz International, Inc. se reserva el absoluto derecho de modificar
y/o terminar la participación del Empleado en cualquier momento y sin
responsabilidad alguna frente el Empleado.

Reconocimiento del Plan de Documentos. Al aceptar el otorgamiento de las
Acciones Diferidas, el Empleado reconoce que ha recibido copias del Plan, que ha
revisado el Plan y el Acuerdo en su totalidad y que entiende y acepta
completamente todas las disposiciones contenidas en el Plan y en el Acuerdo.

Adicionalmente, al aceptar el Acuerdo, el Empleado reconoce que ha leído y que
aprueba específica y expresamente los términos y condiciones contenidos en el
párrafo 13 del Acuerdo (“La Naturaleza del Otorgamiento”) en el cual se
encuentra claramente descrito y establecido lo siguiente: (i) la participación
en el Plan no constituye un derecho adquirido; (ii) el Plan y la participación
en el mismo es ofrecido por la Compañía de forma completamente discrecional;
(iii) la participación en el Plan es voluntaria; y (iv) ni la Compañíao
cualqiuer Sociedad controlante, Subsidiaria o Filial son responsables por
ninguna disminución en el valor de las Acciones subyacentes de las Acciones
Diferidas.

Finalmente, el Empleado por este medio declara que no se reserve derecho o
acción alguna que ejercitar en contra de Mondelēz International, Inc. por
cualquier compensación o daño en relación con las disposiciones del Plan o de
los beneficios derivados del Plan y por lo tanto, el Empleado otorga el más
amplio finiquito que en derecho proceda a Mondelēz International, Inc., sus
afiliadas, subsidiarias, oficinas de representación, sus accionistas,
funcionarios, agentes o representantes legales en relación con cualquier demanda
que pudiera surgir.

MOROCCO

TERMS AND CONDITIONS

Deferred Stock Units Payable Only in Cash. Notwithstanding any discretion in the
Plan or anything to the contrary in the Agreement (including paragraph 7 of the
Agreement), the grant of Deferred Stock Units does not provide any right for the
Employee to receive shares of Common Stock upon the Vesting Date. Deferred Stock
Units granted to Employees in Morocco shall be paid in cash in an amount equal
to the value of the shares of Common Stock on the Vesting Date.

 

33



--------------------------------------------------------------------------------

NETHERLANDS

TERMS AND CONDITIONS

Miscellaneous. The following provision replaces paragraph 21 of the Agreement:

In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, reclassification, distribution, stock dividend, stock split,
reverse stock split, split-up, spin-off, issuance of rights or warrants or other
similar transaction or event affecting the Common Stock after the date of this
Grant, the Board of Directors of the Company or the Committee shall make
adjustments to the number and kind of shares of Common Stock subject to this
Grant, including, but not limited to, the substitution of equity interests in
other entities involved in such transactions, to provide for cash payments in
lieu of Deferred Stock Units, and to determine whether continued employment with
any entity resulting from such a transaction will or will not be treated as
continued employment with any member of the Mondelēz Group, in each case subject
to any Board of Directors or Committee action specifically addressing any such
adjustments, cash payments, or continued employment treatment.

For purposes of this Agreement, (a) the term “Disability” means permanent and
total disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Retirement” means, unless otherwise
determined by the Committee in its sole discretion, retirement from active
employment under a pension plan of the Mondelēz Group, an employment contract
with any member of the Mondelēz Group, or a local labor contract, on or after
the date specified as normal retirement age in the pension plan or employment
contract, if any, under which the Employee is at that time accruing pension
benefits for his or her current service (or, in the absence of a specified
normal retirement age, the age at which pension benefits under such plan or
contract become payable without reduction for early commencement and without any
requirement of a particular period of prior service).

NEW ZEALAND

TERMS AND CONDITIONS

Notifications

Securities Law Information. WARNING: The Employee is being offered Deferred
Stock Units which allows the Employee to acquire shares of Common Stock in
accordance with the terms of the Plan and the Agreement. The shares of Common
Stock, if issued, give the Employee a stake in the ownership of the Company. The
Employee may receive a return if dividends are paid.

If the Company runs into financial difficulties and is wound up, the Employee
will be paid only after all creditors and holders of preference shares have been
paid. The Employee may lose some or all of his or her investment.

New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision.

The usual rules do not apply to this offer because it is made under an employee
share purchase scheme. As a result, the Employee may not be given all the
information usually required. The Employee will also have fewer other legal
protections for this investment.

 

34



--------------------------------------------------------------------------------

The Employee understands that he or she should ask questions, read all documents
carefully, and seek independent financial advice before participating in the
Plan.

The shares of Common Stock are quoted and approved for trading on the NASDAQ
Global Select Market in the United States of America. This means that, if the
Employee acquires shares of Common Stock under the Plan, the Employee may be
able to sell his or her investment on the NASDAQ if there are interested buyers.
The price will depend on the demand for the shares of Common Stock.

For information on risk factors impacting the Company’s business that may affect
the value of the shares of Common Stock, the Employee should refer to the risk
factors discussion in the Company’s Annual Report on Form 10-K and Quarterly
Reports on Form 10-Q, which are filed with the U.S. Securities and Exchange
Commission and are available online at www.sec.gov, as well as on the Company’s
website at http://ir.mondelezinternational.com/sec.cfm.

NIGERIA

There are no country specific provisions.

NORWAY

There are no country specific provisions.

PAKISTAN

NOTIFICATIONS

Exchange Control Information. The Employee is required immediately to repatriate
to Pakistan the proceeds from the sale of any Common Stock acquired from
participation in Plan, including the proceeds from the sale of Common Stock
acquired upon vesting of the Deferred Stock Units. The proceeds must be
converted into local currency and the receipt of proceeds must be reported to
the State Bank of Pakistan (the “SBP”) by filing a “Proceeds Realization
Certificate” issued by the bank converting the proceeds with the SBP. The
repatriated amounts cannot be credited to a foreign currency account. The
Employee should consult his or her personal advisor prior to repatriation of the
sale proceeds to ensure compliance with applicable exchange control regulations
in Pakistan, as such regulations are subject to frequent change. The Employee is
responsible for ensuring compliance with all exchange control laws in Pakistan.

PERU

TERMS AND CONDITIONS

Labor Law Acknowledgement. The following provision supplements the
acknowledgment contained in paragraph 12 of the Agreement:

By accepting the Deferred Stock Units, the Employee acknowledges, understands
and agrees that the Deferred Stock Units are being granted ex gratia to the
Employee with the purpose of rewarding him or her.

 

35



--------------------------------------------------------------------------------

NOTIFICATIONS

Securities Law Information. The grant of Deferred Stock Units is considered a
private offering in Peru; therefore, it is not subject to registration. For more
information concerning this offer, please refer to the Plan, the Agreement and
any other grant documents made available to you by the Company. For more
information regarding the Company, please refer to the Company’s most recent
annual report on Form 10-K and quarterly report on Form 10-Q available at
www.sec.gov.

PHILIPPINES

NOTIFICATIONS

Securities Law Information. This offering is subject to exemption from the
requirements of securities registration with the Philippines Securities and
Exchange Commission, under Section 10.1 (k) of the Philippine Securities
Regulation Code.

THE SECURITIES BEING OFFERED OR SOLD HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES REGULATION CODE. ANY
FURTHER OFFER OR SALE THEREOF IS SUBJECT TO REGISTRATION REQUIREMENTS UNDER THE
CODE UNLESS SUCH OFFER OR SALE QUALIFIES AS AN EXEMPT TRANSACTION.

For further information on risk factors impacting the Company’s business that
may affect the value of the shares of Common Stock, the Employee may refer to
the risk factors discussion in the Company’s Annual Report on Form 10-K and
Quarterly Reports on Form 10-Q, which are filed with the U.S. Securities and
Exchange Commission and are available online at www.sec.gov, as well as on the
Company’s website at http://ir.mondelezinternational.com/sec.cfm. In addition,
the Employee may receive, free of charge, a copy of the Company’s Annual Report,
Quarterly Reports or any other reports, proxy statements or communications
distributed to the Company’s stockholders by contacting Office of the Corporate
Secretary, Mondelēz International, Inc., Three Parkway North, Deerfield,
Illinois 60015, U.S.A.

The Employee acknowledges he or she is permitted to dispose or sell shares of
Common Stock acquired under the Plan provided the offer and resale of such
shares takes place outside the Philippines through the facilities of a stock
exchange on which the shares of Common Stock are listed. The shares of Common
Stock are currently listed on the NASDAQ Global Select Market in the United
States of America.

POLAND

NOTIFICATIONS

Exchange Control Information. Polish resident who maintain bank or brokerage
accounts holding cash and foreign securities (including shares of Common Stock)
abroad must report information to the National Bank of Poland on transactions
and balances of the securities deposited in such accounts if the value of such
transactions or balances (calculated individually or together with other assets
or liabilities held abroad) exceeds PLN 7,000,000. If required, the reports are
due on a quarterly basis. Polish residents are also required to transfer funds
through a bank account in Poland if the transferred amount in any single
transaction exceeds a specified threshold (currently €15,000). Further, upon the
request of a Polish bank, Polish residents are required to inform the bank about
all foreign exchange transactions performed through such bank. In addition,
Polish residents are required to store documents connected with any foreign
exchange transaction for a period of five years from the date the transaction
occurred.

 

36



--------------------------------------------------------------------------------

PORTUGAL

TERMS AND CONDITIONS

Language Consent. The Employee hereby expressly declares that he or she has full
knowledge of the English language and has read, understood and fully accepted
and agreed with the terms and conditions established in the Plan and the
Agreement.

Conhecimento da Lingua. O Contratado, pelo presente instrumento, declara
expressamente que tem pleno conhecimento da língua inglesa e que leu,
compreendeu e livremente aceitou e concordou com os termos e condições
estabelecidas no Plano e no Acordo de Atribuição (“Agreement” em inglês).

NOTIFICATIONS

Exchange Control Information. If the Employee acquires shares of Common Stock
under the Plan and does not hold the shares of Common Stock with a Portuguese
financial intermediary, he or she may need to file a report with the Portuguese
Central Bank. If the shares of Common Stock are held by a Portuguese financial
intermediary, it will file the report for the Employee.

PUERTO RICO

There are no country specific provisions.

ROMANIA

NOTIFICATIONS

Exchange Control Information. If the Employee deposits proceeds from the sale of
Common Stock in a bank account in Romania, the Employee may be required to
provide the Romanian bank assisting with the transaction with appropriate
documentation explaining the source of the income. The Employee should consult
with a personal legal advisor to determine whether the Employee will be required
to submit such documentation to the Romanian bank.

RUSSIA

TERMS AND CONDITIONS

U.S. Transaction. The Employee understands that acceptance of the grant of
Deferred Stock Units results in a contract between the Employee and the Company
completed in the United States and that the Agreement is governed by the laws of
the Commonwealth of Virginia, without regard to choice of law principles
thereof. Any Common Stock to be issued upon vesting of the Deferred Stock Units
shall be delivered to the Employee through a brokerage account in the U.S. The
Employee may hold the Common Stock in his or her brokerage account in the U.S.;
however, in no event will Common Stock issued to the Employee under the Plan be
delivered to the Employee in Russia. The Employee is not permitted to sell the
Common Stock directly to other Russian legal entities or individuals.

Settlement of Deferred Stock Units and Sale of Shares. Notwithstanding anything
to the contrary in the Agreement, depending on the development of local
regulatory requirements, the Employee acknowledges that the Deferred Stock Units
may be paid to the Employee in cash rather than shares of Common Stock. If
shares of Common Stock are issued upon vesting of the Deferred Stock Units, in
the Company’s sole discretion, the shares may be required to be immediately
sold. The Employee further agrees that the Company is authorized to instruct its
designated broker to assist with any mandatory sale of such shares of Common
Stock (on the Employee’s behalf pursuant to this authorization) and the Employee
expressly authorizes the Company’s designated broker to complete the sale of
such shares. Upon any such sale of the shares, the proceeds, less any
Tax-Related Items and broker’s fees or commissions, will be remitted to the
Employee in accordance with any applicable exchange control laws and
regulations.

 

37



--------------------------------------------------------------------------------

Securities Law Information. The Employee acknowledges that the Agreement, the
grant of Deferred Stock Units, the Plan and all other materials the Employee may
receive regarding participation in the Plan do not constitute advertising or an
offering of securities in Russia. Absent any requirement under local law, the
issuance of securities pursuant to the Plan has not and will not be registered
in Russia and therefore, the securities described in any Plan-related documents
may not be used for offering or public circulation in Russia.

Data Privacy. The following provision supplements paragraph 14 of the Agreement:

The Employee understands and agrees that he or she must complete and return a
Consent to Processing of Personal Data (the “Consent”) form to the Company.
Further, the Employee understands and agrees that if the Employee does not
complete and return a Consent form to the Company, the Company will not be able
to grant Deferred Stock Units to the Employee or other Grants or administer or
maintain such Grants. Finally, the Employee understands that the Company has no
obligation to substitute other forms of Grants or compensation in lieu of the
Deferred Stock Units if the Employee fails to complete and return the Consent.
Therefore, the Employee understands that refusing to complete a Consent form or
withdrawing his or her consent may affect the Employee’s ability to participate
in the Plan.

NOTIFICATIONS

Exchange Control Information. Within a reasonably short time after the sale of
shares of Common Stock acquired under the Plan, the cash proceeds must be
initially credited to the Employee through a foreign currency account at an
authorized bank in Russia. After the proceeds are initially received in Russia,
they may be further remitted to foreign banks subject to the following
limitations: (i) the foreign account may be opened only for individuals;
(ii) the foreign account may not be used for business activities; and (iii) the
Russian tax authorities must be given notice about the opening/closing of each
foreign account within one month of the account opening/closing.

As an express statutory exception to this requirement, cash dividends paid on
shares of Common Stock can be paid directly into a foreign bank or brokerage
account opened with a foreign bank located in Organisation for Economic
Cooperation Development (“OECD”) or Financial Action Task Force (“FATF”)
countries without first remitting them to a bank account in Russia. Other
statutory exceptions may also apply.

The Employee is strongly advised to contact his or her personal advisor before
any Deferred Stock Units vest or shares of Common Stock are sold, as significant
penalties may apply in the case of non-compliance with exchange control
requirements, and because such exchange control requirements may change.

Labor Law Information. If the Employee continues to hold shares of Common Stock
acquired at vesting of Deferred Stock Units after an involuntary termination of
employment, the Employee will not be eligible to receive unemployment benefits
in Russia.

 

38



--------------------------------------------------------------------------------

Foreign Asset/Account Reporting Information. Russian residents are required to
notify Russian tax authorities within one (1) month of opening, closing or
changing the details of a foreign account. Russian residents also are required
to report (i) the beginning and ending balances in such a foreign bank accounts
each year and (ii) transactions related to such foreign accounts during the year
to the Russian tax authorities, on or before June 1 of the following year. The
tax authorities can require the Employee to provide appropriate supporting
documents related to transactions in a foreign bank account. The Employee is
encouraged to contact his or her personal advisor before remitting proceeds from
participation in the Plan to Russia as exchange control requirements may change.

Anti-Corruption Information. Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Company). Accordingly, the Employee should inform the Company if the Employee is
covered by these laws because the Employee should not hold shares of Common
Stock acquired under the Plan.

SAUDI ARABIA

TERMS AND CONDITIONS

Deferred Stock Units Payable Only in Cash. Notwithstanding any discretion in the
Plan or anything to the contrary in the Agreement (including paragraph 7 of the
Agreement), the grant of Deferred Stock Units does not provide any right for the
Employee to receive shares of Common Stock upon the Vesting Date. Deferred Stock
Units granted to Employees in Saudi Arabia shall be paid in cash in an amount
equal to the value of the shares of Common Stock on the Vesting Date less any
Tax-Related Items.

NOTIFICATIONS

This document may not be distributed in the Kingdom except to such persons as
are permitted (e.g., Participants) under the Offers of Securities Regulations
issued by the Capital Market Authority.

The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective purchasers of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If the Employee does not understand the contents of this
document he or she should consult an authorized financial advisor.

SERBIA

NOTIFICATIONS

Exchange Control Information. Pursuant to the Law on Foreign Exchange
Transactions, the Employee is permitted to acquire shares of Common Stock under
the Plan, but a report may need to be made of the acquisition of such Common
Stock, the value of the shares of Common Stock at vesting of the Deferred Stock
Units and, on a quarterly basis, any changes in the value of the shares of
Common Stock. An exemption from this reporting obligation may apply for Deferred
Stock Units on the basis that the shares are acquired for no consideration.
Because the exchange control regulations in Serbia may change without notice,
the Employee should consult with his or her personal advisor with respect to all
applicable reporting obligations.

 

39



--------------------------------------------------------------------------------

SINGAPORE

TERMS AND CONDITIONS

Transfer Restrictions. The Employee understands that if he or she acquires
shares of Common Stock under the Plan, the shares are subject to a six-month
holding period during which time the Employee may not sell any shares of Common
Stock acquired under the Plan unless such shares have been previously issued,
are listed for quotation or quoted on the Singapore Exchange Securities Trading
Limited (“SGX-ST”) and are traded on the SGX-ST.

NOTIFICATIONS

Securities Law Information. The grant of Deferred Stock Units is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is not made to
the Employee with a view to the Deferred Stock Units being subsequently offered
for sale to any other party. The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore. The Employee should note
that the Deferred Stock Units are subject to section 257 of the SFA and the
Employee will not be able to make any subsequent sale of the shares of Common
Stock in Singapore, or any offer of such subsequent sale of the shares of Common
Stock subject to the Grants in Singapore, unless such sale or offer in is made
(i) after six months from the Grant Date or (ii) pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the
SFA.

Chief Executive Officer and Director Notification Requirement. The chief
executive officer (“CEO”), directors, associate directors and shadow directors
of a Singapore subsidiary or affiliate are subject to certain notification
requirements under the Singapore Companies Act. The CEO, directors, associate
directors and shadow directors must notify the Singapore subsidiary or affiliate
in writing of an interest (e.g., Deferred Stock Units, shares of Common Stock,
etc.) in the Company or any related companies within two business days of
(i) its acquisition or disposal, (ii) any change in a previously disclosed
interest (e.g., when the shares of Common Stock are sold), or (iii) becoming the
CEO or a director, associate director or shadow director.

SLOVAK REPUBLIC

There are no country specific provisions.

SLOVENIA

NOTIFICATIONS

Foreign Asset/Account Reporting Information. Slovenian residents may be required
to report the opening of bank and/or brokerage accounts to tax authorities
within eight (8) days of opening such account. The Employee should consult with
his or her personal tax advisor to determine whether this requirement will be
applicable to any accounts opened in connection with the Employee’s
participation in the Plan (e.g., the Employee’s brokerage account with the
Company’s designated broker).

 

40



--------------------------------------------------------------------------------

SOUTH AFRICA

TERMS AND CONDITIONS

Securities Law Notice. In compliance with South African Securities Law, the
documents listed below are available for the Employee’s review on the Company’s
public site or intranet site, as applicable, as listed below:

 

  1. The Company’s most recent Annual Report (Form 10-K): from the investor
relations section of the Company’s website at
http://www.mondelezinternational.com/investors.

 

  2. The Company’s most recent Plan prospectus: a copy of which can be found on
the Company’s Intranet site located at:
https://intranet.mdlz.com/sites/globalhr/comp/Pages/Legal-Documents.aspx.

The Employee acknowledges that he or she may have copies of the above documents
sent to him or her, at no charge, on written request being mailed to Office of
the Corporate Secretary, Mondelēz International, Inc., Three Parkway North,
Deerfield, Illinois 60015 U.S.A. The telephone number at the executive offices
is +1 847-943-4000.

Withholding Taxes. The following provision supplements paragraph 5 of the
Agreement:

By accepting the Deferred Stock Units, the Employee agrees to notify the
Employer of the amount of any gain realized upon vesting of the Deferred Stock
Units. If the Employee fails to advise the Employer of the gain realized upon
vesting of the Deferred Stock Units, he or she may be liable for a fine. The
Employee will be responsible for paying any difference between the actual tax
liability and the amount withheld.

Exchange Control Obligations. The Employee is solely responsible for complying
with applicable South African exchange control regulations. Since the exchange
control regulations change frequently and without notice, the Employee should
consult his or her legal advisor prior to the acquisition or sale of the shares
of Common Stock under the Plan to ensure compliance with current regulations. As
noted, it is the Employee’s responsibility to comply with South African exchange
control laws, and neither the Company nor the Employer will be liable for any
fines or penalties resulting from failure to comply with applicable laws.

NOTIFICATIONS

Exchange Control Information. Under current South African exchange control
policy, if the Employee is a South African resident, he or she may invest a
maximum of ZAR11,000,000 per annum in offshore investments, including in shares
of Common Stock. The first ZAR1,000,000 annual discretionary allowance requires
no prior authorization. The next ZAR10,000,000 requires tax clearance. This
limit does not apply to non-resident employees. It is the Employee’s
responsibility to ensure that he or she does not exceed this limit and obtains
the necessary tax clearance for remittances exceeding ZAR1,000,000. The Employee
should note that this is a cumulative allowance and that his or her ability to
remit funds for the purchase of shares of Common Stock will be reduced if the
Employee’s foreign investment limit is utilized to make a transfer of funds
offshore that is unrelated to the Plan. There is no repatriation requirement on
the sale proceeds if the ZAR11,000,000 limit is not exceeded.

SOUTH KOREA

NOTIFICATIONS

Exchange Control Information. Exchange control laws require South Korean
residents who realize US$500,000 or more from the sale of shares of Common Stock
or the receipt of dividends paid on such shares of Common Stock in a single
transaction to repatriate the proceeds to South Korea within three years of
receipt.

 

41



--------------------------------------------------------------------------------

Foreign Asset/Account Reporting Information. South Korean residents must declare
all foreign financial accounts (e.g., non-South Korean bank accounts, brokerage
accounts, etc.) to the South Korean tax authority and file a report with respect
to such accounts if the value of such accounts exceeds KRW 1 billion (or an
equivalent amount in foreign currency) on any month-end date during a calendar
year. The Employee should consult with his or her personal tax advisor to
determine how to value the Employee’s foreign accounts for purposes of this
reporting requirement and whether the Employee is required to file a report with
respect to such accounts.

SPAIN

TERMS AND CONDITIONS

Nature of Grant. The following provision supplements paragraph 13 of the
Agreement:

In accepting the Deferred Stock Units, the Employee consents to participation in
the Plan and acknowledges that he or she has received a copy of the Plan.

The Employee understands and agrees that, as a condition of the grant of the
Deferred Stock Units, except as provided for in paragraph 2 of the Agreement,
the termination of the Employee’s employment for any reason (including for the
reasons listed below) will automatically result in the loss of the Deferred
Stock Units that may have been granted to the Employee and that have not vested
on the date of termination.

In particular, the Employee understands and agrees that any unvested Deferred
Stock Units as of Employee’s termination date will be forfeited without
entitlement to the underlying shares of Common Stock or to any amount as
indemnification in the event of a termination by reason of, including, but not
limited to: resignation, retirement, disciplinary dismissal adjudged to be with
cause, disciplinary dismissal adjudged or recognized to be without good cause
(i.e., subject to a “despido improcedente”), individual or collective layoff on
objective grounds, whether adjudged to be with cause or adjudged or recognized
to be without cause, material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by the
Employer, and under Article 10.3 of Royal Decree 1382/1985.

Furthermore, the Employee understands that the Company has unilaterally,
gratuitously and discretionally decided to grant the Deferred Stock Units under
the Plan to individuals who may be employees of the Mondelēz Group. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Mondelēz
Group on an ongoing basis other than to the extent set forth in the Agreement.
Consequently, the Employee understands that the Deferred Stock Units are granted
on the assumption and condition that the Deferred Stock Units and the shares of
Common Stock issued upon vesting shall not become a part of any employment or
contract (with the Mondelēz Group, including the Employer) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. Furthermore, the Employee
understands and freely accepts that there is a no guarantee that any benefit
whatsoever will arise from the Deferred Stock Units, which is gratuitous and
discretionary, since the future value of the underlying shares of Common Stock
is unknown and unpredictable. In addition, the Employee understands that the
grant of the Deferred Stock Units would not be made to the Employee but for the
assumptions and conditions referred to above; thus, the Employee acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any grant to the
Employee of the Deferred Stock Units shall be null and void.

 

42



--------------------------------------------------------------------------------

NOTIFICATIONS

Securities Law Information. No “offer of securities to the public”, as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Agreement (including this Appendix) has not been nor will it be registered
with the Comisión Nacional del Mercado de Valores, and does not constitute a
public offering prospectus.

Exchange Control Information. The Employee must declare the acquisition,
ownership and disposition of shares of Common Stock to the Spanish Dirección
General de Comercio e Inversiones (the “DGCI”) of the Ministry of Economy and
Competitiveness on a Form D-6. Generally, the declaration must be made in
January for shares of Common Stock owned as of December 31 of the prior year
and/or shares of Common Stock acquired or disposed of during the prior year;
however, if the value of the shares of Common Stock acquired or disposed of or
the amount of the sale proceeds exceeds €1,502,530 (or if the Employee holds 10%
or more of the share capital of the Company), the declaration must be filed
within one month of the acquisition or disposition, as applicable.

In addition, the Employee is required to declare electronically to the Bank of
Spain any foreign accounts (including brokerage accounts held abroad), any
foreign instruments (including any shares of Common Stock acquired under the
Plan) and any transactions with non-Spanish residents (including any payments of
shares of Common Stock made to the Employee by the Company) depending on the
value of such accounts and instruments and the amount of the transactions during
the relevant year as of December 31 of the relevant year.

Foreign Asset/Accounting Reporting Information. If the Employee holds rights or
assets (e.g., shares of Common Stock or cash held in a bank or brokerage
account) outside Spain with a value in excess of €50,000 per type of right or
asset (e.g., shares of Common Stock, cash, etc.) as of December 31 each year,
the Employee is required to report certain information regarding such rights and
assets on tax form 720. After such rights and/or assets are initially reported,
the reporting obligation will apply for subsequent years only if the value of
any previously-reported rights or assets increases by more than €20,000, or if
ownership of the asset is transferred or relinquished during the year. If the
value of such rights and/or assets does not exceed €50,000, a summarized form of
declaration may be presented. The reporting must be completed by the March 31
each year. The Employee should consult his or her personal tax advisor for
details regarding this requirement.

SWAZILAND

There are no country specific provisions.

SWEDEN

There are no country specific provisions.

SWITZERLAND

NOTIFICATIONS

Securities Law Information. The offer of Deferred Stock Units is considered a
private offering in Switzerland and is therefore not subject to registration in
Switzerland. Neither this document nor any other materials relating to the
Deferred Stock Units constitutes a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, and neither this
document nor any other materials relating to the Deferred Stock Units may be
publicly distributed nor otherwise made publicly available in Switzerland.
Neither this document nor any other offering or marketing material relating to
the Deferred Stock Units have been or will be filed with, approved or supervised
by any Swiss regulatory authority (in particular, the Swiss Financial Market
Supervisory Authority (FINMA)).

 

43



--------------------------------------------------------------------------------

TAIWAN

TERMS AND CONDITIONS

Data Privacy Consent. The Employee hereby acknowledges that he or she has read
and understood the terms regarding collection, processing and transfer of Data
contained in paragraph 14 of the Agreement and by participating in the Plan, the
Employee agrees to such terms. In this regard, upon request of the Company or
the Employer, the Employee agrees to provide an executed data privacy consent
form to the Employer or the Company (or any other agreements or consents that
may be required by the Employer or the Company) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in the
Employee’s country, either now or in the future. The Employee understands he or
she will not be able to participate in the Plan if the Employee fails to execute
any such consent or agreement.

NOTIFICATIONS

Securities Law Information. The Deferred Stock Units and the shares of Common
Stock to be issued pursuant to the Plan are available only to employees of the
Mondelēz Group. The grant of Deferred Stock Units does not constitute a public
offer of securities.

Exchange Control Information. The Employee may acquire and remit foreign
currency (including proceeds from the sale of shares of Common Stock) into and
out of Taiwan up to US$5,000,000 per year. If the transaction amount is
TWD$500,000 or more in a single transaction, the Employee must submit a foreign
exchange transaction form and also provide supporting documentation to the
satisfaction of the remitting bank. The Employee should consult his or her
personal advisor to ensure compliance with applicable exchange control laws in
Taiwan.

THAILAND

NOTIFICATIONS

Exchange Control Information. If the proceeds from the sale of shares of Common
Stock are equal to or greater than US$50,000 in a single transaction, the
Employee must repatriate all cash proceeds to Thailand immediately following the
receipt of the cash proceeds and then either convert such proceeds to Thai Baht
or deposit the proceeds into a foreign currency account opened with a commercial
bank in Thailand within 360 days of repatriation. In addition, the Employee must
specifically report the inward remittance to the Bank of Thailand on a foreign
exchange transaction form. If the Employee fails to comply with these
obligations, the Employee may be subject to penalties assessed by the Bank of
Thailand.

The Employee should consult his or her personal advisor prior to taking any
action with respect to remittance of proceeds from the sale of shares of Common
Stock into Thailand. The Employee is responsible for ensuring compliance with
all exchange control laws in Thailand.

 

44



--------------------------------------------------------------------------------

TURKEY

NOTIFICATIONS

Securities Law Information. Under Turkish law, the Employee is not permitted to
sell shares of Common Stock acquired under the Plan in Turkey. The shares of
Common Stock are currently traded on the NASDAQ Global Select Market, which is
located outside Turkey and the shares of Common Stock may be sold through this
exchange.

Exchange Control Information. The Employee may be required to engage a Turkish
financial intermediary to assist with the sale of shares of Common Stock
acquired under the Plan. To the extent a Turkish financial intermediary is
required in connection with the sale of any Shares acquired under the Plan, the
Employee is solely responsible for engaging such Turkish financial intermediary.
The Employee should consult his or her personal legal advisor prior to the
vesting of the Deferred Stock Units or any sale of shares of Common Stock to
ensure compliance with the current requirements.

UKRAINE

TERMS AND CONDITIONS

Deferred Stock Units Payable Only in Cash. Notwithstanding any discretion in the
Plan or anything to the contrary in the Agreement (including paragraph 7 of the
Agreement), the grant of Deferred Stock Units does not provide any right for the
Employee to receive shares of Common Stock upon the Vesting Date. Deferred Stock
Units granted to Employees in Ukraine shall be paid in cash in an amount equal
to the value of the shares of Common Stock on the Vesting Date.

NOTIFICATIONS

Exchange Control Information. The Employee is solely responsible for complying
with applicable Ukraine exchange control regulations. Since the exchange control
regulations change frequently and without notice, the Employee should consult
his or her legal advisor prior to the acquisition or sale of shares of Common
Stock under the Plan to ensure compliance with current regulations. As noted, it
is the Employee’s responsibility to comply with the Ukraine exchange control
laws, and the Mondelēz Group will not be liable for any fines or penalties
resulting from the Employee’s failure to comply with applicable laws.

UNITED ARAB EMIRATES

NOTIFICATIONS

Securities Law Information. Participation in the Plan is being offered only to
selected Employees and is in the nature of providing equity incentives to
Employees in the United Arab Emirates. The Plan and the Agreement are intended
for distribution only to such Employees and must not be delivered to, or relied
on by, any other person. Prospective purchasers of the securities offered should
conduct their own due diligence on the securities.

If the Employee does not understand the contents of the Plan and the Agreement,
the Employee should consult an authorized financial adviser. The Emirates
Securities and Commodities Authority has no responsibility for reviewing or
verifying any documents in connection with the Plan. Neither the Ministry of
Economy nor the Dubai Department of Economic Development have approved the Plan
or the Agreement nor taken steps to verify the information set out therein, and
have no responsibility for such documents.

 

45



--------------------------------------------------------------------------------

UNITED KINGDOM (“U.K.”)

TERMS AND CONDITIONS

Miscellaneous. The following provision replaces paragraph 21 of the Agreement:

In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, reclassification, distribution, stock dividend, stock split,
reverse stock split, split-up, spin-off, issuance of rights or warrants or other
similar transaction or event affecting the Common Stock after the date of this
Grant, the Board of Directors of the Company or the Committee shall make
adjustments to the number and kind of shares of Common Stock subject to this
Grant, including, but not limited to, the substitution of equity interests in
other entities involved in such transactions, to provide for cash payments in
lieu of Deferred Stock Units, and to determine whether continued employment with
any entity resulting from such a transaction will or will not be treated as
continued employment with any member of the Mondelēz Group, in each case subject
to any Board of Directors or Committee action specifically addressing any such
adjustments, cash payments, or continued employment treatment.

For purposes of this Agreement, (a) the term “Disability” means permanent and
total disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Retirement” means, unless otherwise
determined by the Committee in its sole discretion, retirement from active
employment under a pension plan of the Mondelēz Group, an employment contract
with any member of the Mondelēz Group, or a local labor contract, on or after
the date specified as normal retirement age in the pension plan or employment
contract, if any, under which the Employee is at that time accruing pension
benefits for his or her current service (or, in the absence of a specified
normal retirement age, the age at which pension benefits under such plan or
contract become payable without reduction for early commencement and without any
requirement of a particular period of prior service).

Withholding Taxes. The following provision supplements paragraph 5 of the
Agreement:

If payment or withholding of income tax is not made within 90 days of the end of
the U.K. tax year (April 6 - April 5) in which the event giving rise to the
liability for income tax occurs or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax will constitute a loan
owed by the Employee to the Employer, effective on the Due Date. The Employee
agrees that the loan will bear interest at the then-current Official Rate of Her
Majesty’s Revenue and Customs (“HMRC”), it will be immediately due and
repayable, and the Company or the Employer may recover it at any time thereafter
by any of the means referred to in paragraph 5 of the Agreement. Notwithstanding
the foregoing, if the Employee is a director or executive officer of the Company
(within the meaning of Section 13(k) of the U.S. Securities Exchange Act of
1934, as amended), the Employee will not be eligible for such a loan to cover
the income tax liability. In the event that the Employee is a director or
executive officer and the income tax is not collected from or paid by the
Employee by the Due Date, the amount of any uncollected income tax liability may
constitute a benefit to the Employee on which additional income tax and national
insurance contributions may be payable. The Employee acknowledges that Employee
ultimately may be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing the Company or the Employer (as applicable) for the value of any
employee national insurance contributions due on this additional benefit, which
the Company or the Employer may recover by any of the means referred to in
paragraph 5 of the Agreement.

In addition, the Employee agrees that the Company and/or the Employer may
calculate the Tax-Related Items to be withheld and accounted for by reference to
the maximum applicable rates, without prejudice to any right the Employee may
have to recover any overpayment from the relevant tax authorities.

 

46



--------------------------------------------------------------------------------

UNITED STATES

NOTIFICATIONS

Exchange Control Information. If the Employee holds assets (i.e., Deferred Stock
Units or Common Stock) or other financial assets in an account outside the
United States and the aggregate amount of said assets is US$10,000 or more, the
Employee is required to submit a report of Foreign Bank and Financial Account
with the United States Internal Revenue Service by June 30 of the year following
the year in which the assets in the Employee’s account meet the US$10,000
threshold.

URUGUAY

There are no country specific provisions.

VENEZUELA

TERMS AND CONDITIONS

Investment Representation. As a condition of the grant of the Deferred Stock
Units, the Employee acknowledges and agrees that any shares of Common Stock the
Employee may acquire upon the settlement of the Deferred Stock Units are
acquired as and intended to be an investment rather than for the resale of the
shares of Common Stock and conversion of shares into foreign currency.

Exchange Control Information. Exchange control restrictions may limit the
ability to vest in the Deferred Stock Units or remit funds into Venezuela
following the receipt of the cash proceeds from the sale of shares of Common
Stock acquired upon settlement of the Deferred Stock Units under the Plan. The
Company reserves the right to further restrict the settlement of the Deferred
Stock Units, or to amend or cancel the Deferred Stock Units at any time, in
order to comply with the applicable exchange control laws in Venezuela. The
Employee is responsible for complying with exchange control laws in Venezuela
and neither the Company nor the Employer will be liable for any fines or
penalties resulting from the Employee’s failure to comply with applicable laws.
Because exchange control laws and regulations change frequently and without
notice, the Employee should consult with his or her personal legal advisor
before accepting the Deferred Stock Units to ensure compliance with current
regulations.

NOTIFICATIONS

Securities Law Information. The Deferred Stock Units granted under the Plan and
the shares of Common Stock issued under the Plan are offered as a personal,
private, exclusive transaction and are not subject to Venezuelan government
securities regulations.

VIETNAM

TERMS AND CONDITIONS

Deferred Stock Units Payable Only in Cash. Notwithstanding any discretion in the
Plan or anything to the contrary in the Agreement (including paragraph 7 of the
Agreement), the grant of Deferred Stock Units does not provide any right for the
Employee to receive shares of Common Stock upon the Vesting Date. Deferred Stock
Units granted to Employees in Vietnam shall be paid in cash in an amount equal
to the value of the shares of Common Stock on the Vesting Date less any
Tax-Related Items.

 

47